UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 7 Dawson Street Huntington Station, NY (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC,7 Dawson Street, Huntington Station, NY 11746 (Name and address of agent for service) Registrant's telephone number, including area code: (866)668-6558 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 - June 30, 2014 ITEM 1. PROXY VOTING RECORD. Company Name Ticker CUSIP Meeting Date Proposal Number Proposal Description Proponent Mgmt Recommendation Vote Cast For/ Against Mgmt Abbott Laboratories ABT 4/25/2014 Elect Robert J. Alpern Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Roxanne S. Austin Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Sally E. Blount Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect W. James Farrell Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Edward M. Liddy Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Nancy McKinstry Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Phebe N. Novakovic Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect William A. Osborn Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Samuel C. Scott III Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Glenn F. Tilton Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Miles D. White Mgmt For For For Abbott Laboratories ABT 4/25/2014 2 Ratification of Auditor Mgmt For For For Abbott Laboratories ABT 4/25/2014 3 Advisory Vote on Executive Compensation Mgmt For For For Abbott Laboratories ABT 4/25/2014 4 ShrHldr Proposal Regarding Labeling of Genetically Modified Organisms ShrHldr Against Against For Abbott Laboratories ABT 4/25/2014 5 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For Abbott Laboratories ABT 4/25/2014 6 ShrHldr Proposal Regarding Excluding Compliance Costs for the Purposes of Executive Compensation ShrHldr Against Abstain Against AbbVie Inc. ABBV 00287Y109 5/9/2014 Elect Robert J. Alpern Mgmt For For For AbbVie Inc. ABBV 00287Y109 5/9/2014 Elect Edward M. Liddy Mgmt For For For AbbVie Inc. ABBV 00287Y109 5/9/2014 Elect Frederick H. Waddell Mgmt For For For AbbVie Inc. ABBV 00287Y109 5/9/2014 2 Ratification of Auditor Mgmt For For For AbbVie Inc. ABBV 00287Y109 5/9/2014 3 Advisory Vote on Executive Compensation Mgmt For For For Aberdeen Asia-Pacific Income Fund Inc FAX 3/27/2014 Elect P. Gerald Malone Mgmt For For 96% Withhold 4% For Aberdeen Global Income Fund Inc FCO 3/27/2014 Elect P. Gerald Malone Mgmt For For 98% Withhold 2% For Aberdeen Global Income Fund Inc FCO 3/27/2014 Elect John T. Sheehy Mgmt For For 98% Withhold 2% For Aberdeen Greater China Fund, Inc. GCH 6/9/2014 Elect C. William Maher Mgmt For For 83.5% Abstain 16.5% For Aberdeen Greater China Fund, Inc. GCH 6/9/2014 Elect Jonathan J.K. Taylor Mgmt For For 83.5% Abstain 16.5% For Aberdeen Israel Fund Inc ISL 00301L109 3/27/2014 Elect James J. Cattano Mgmt For For 90.5% Withhold 9.5% For Aberdeen Israel Fund Inc ISL 00301L109 3/27/2014 Elect Steven N. Rappaport Mgmt For For 90.5% Withhold 9.5% For Aberdeen Singapore Fund Inc SGF 6/9/2014 Elect Martin J. Gruber Mgmt For For 89% Abstain 11% For Aberdeen Singapore Fund Inc SGF 6/9/2014 Elect Richard J. Herring Mgmt For For 89% Abstain 11% For The Adams Express Company ADX 4/10/2014 Elect Enrique R. Arzac Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Phyllis O. Bonanno Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Kenneth J. Dale Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Frederic A. Escherich Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Roger W. Gale Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Kathleen T. McGahran Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Craig R. Smith Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Mark E. Stoeckle Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 2 Ratification of Auditor Mgmt For For 98% Against 1% Abstain 1% For Advent-Claymore Enhanced Growth & Income Fund LCM 00765E104 10/16/2013 1 Elect Gerald L. Seizert Mgmt For For 96% Against 1.5% Abstain 2.5% For Advent-Claymore Enhanced Growth & Income Fund LCM 00765E104 10/16/2013 2 Elect Derek Medina Mgmt For For 96% Against 1.5% Abstain 2.5% For Advent-Claymore Enhanced Growth & Income Fund LCM 00765E104 10/16/2013 3 Elect Randall C. Barnes Mgmt For For 96% Against 1.5% Abstain 2.5% For Allergan, Inc. AGN 5/6/2014 1 Elect David E.I. Pyott Mgmt For For For Allergan, Inc. AGN 5/6/2014 2 Elect Michael R. Gallagher Mgmt For Against Against Allergan, Inc. AGN 5/6/2014 3 Elect Deborah Dunsire Mgmt For For For Allergan, Inc. AGN 5/6/2014 4 Elect Trevor M. Jones Mgmt For Against Against Allergan, Inc. AGN 5/6/2014 5 Elect Louis J. Lavigne, Jr. Mgmt For For For Allergan, Inc. AGN 5/6/2014 6 Elect Peter J. McDonnell Mgmt For Against Against Allergan, Inc. AGN 5/6/2014 7 Elect Timothy D. Proctor Mgmt For For For Allergan, Inc. AGN 5/6/2014 8 Elect Russell T. Ray Mgmt For For For Allergan, Inc. AGN 5/6/2014 9 Elect Henri A. Termeer Mgmt For For For Allergan, Inc. AGN 5/6/2014 10 Ratification of Auditor Mgmt For For For Allergan, Inc. AGN 5/6/2014 11 Advisory Vote on Executive Compensation Mgmt For For For Allergan, Inc. AGN 5/6/2014 12 Amendment to Certificate of Incorporation Allowing Action by Written Consent Mgmt For For For Allergan, Inc. AGN 5/6/2014 13 ShrHldr Proposal Regarding Independent Board Chairman ShrHldr Against For Against AllianzGI Convertible & Income Fund II NFJ 7/17/2013 Elect Deborah A. DeCotis Mgmt For For 95% Withhold 5% For AllianzGI Convertible & Income Fund II NFJ 7/17/2013 Elect Bradford K. Gallagher Mgmt For For 95% Withhold 5% For AllianzGI Convertible & Income Fund II NFJ 7/17/2013 Elect James A. Jacobson Mgmt For For 95% Withhold 5% For AllianzGI Convertible & Income Fund II NIE 7/17/2013 Elect Deborah A. DeCotis Mgmt For For 96% Withhold 4% For AllianzGI Convertible & Income Fund II NIE 7/17/2013 Elect Bradford K. Gallagher Mgmt For For 96% Withhold 4% For AllianzGI Convertible & Income Fund II NCV 7/17/2013 Elect Deborah A. DeCotis Mgmt For For 98% Withhold 2% For AllianzGI Convertible & Income Fund II NCV 7/17/2013 Elect Bradford K. Gallagher Mgmt For For 98% Withhold 2% For AllianzGI Convertible & Income Fund II NCV 7/17/2013 Elect James A. Jacobson Mgmt For For 98% Withhold 2% For AllianzGI Convertible & Income Fund II NIE 1/14/2014 1 Issuance of Common Stock Mgmt For For 94% Against 3% Abstain 3% For Allstate Corporation ALL 5/20/2014 1 Elect F. Duane Ackerman Mgmt For For For Allstate Corporation ALL 5/20/2014 2 Elect Robert D. Beyer Mgmt For For For Allstate Corporation ALL 5/20/2014 3 Elect Kermit R. Crawford Mgmt For For For Allstate Corporation ALL 5/20/2014 4 Elect Jack M. Greenberg Mgmt For For For Allstate Corporation ALL 5/20/2014 5 Elect Herbert L. Henkel Mgmt For For For Allstate Corporation ALL 5/20/2014 6 Elect Siddarth N. Mehta Mgmt For For For Allstate Corporation ALL 5/20/2014 7 Elect Andrea Redmond Mgmt For For For Allstate Corporation ALL 5/20/2014 8 Elect John W. Rowe Mgmt For For For Allstate Corporation ALL 5/20/2014 9 Elect Judith A. Sprieser Mgmt For For For Allstate Corporation ALL 5/20/2014 10 Elect Mary Alice Taylor Mgmt For For For Allstate Corporation ALL 5/20/2014 11 Elect Thomas J. Wilson Mgmt For For For Allstate Corporation ALL 5/20/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Allstate Corporation ALL 5/20/2014 13 Approval of Material Terms of the Annual Incentive Plan Mgmt For For For Allstate Corporation ALL 5/20/2014 14 Ratification of Auditor Mgmt For For For Allstate Corporation ALL 5/20/2014 15 ShrHldr Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Allstate Corporation ALL 5/20/2014 16 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For Allstate Corporation ALL 5/20/2014 17 ShrHldr Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against Against For Alpine Global Dynamic Dividend Fund AGD 02082E205 5/28/2014 Elect Eleanor T Hoagland Mgmt For For 98% Withhold 2% For Alpine Global Dynamic Dividend Fund AGD 02082E205 5/28/2014 Elect Jeffrey E. Wacksman Mgmt For For 98% Withhold 2% For Alpine Global Dynamic Dividend Fund AGD 02082E205 5/28/2014 2 Transaction of Other Business Mgmt For For 75% Against 24% Abstain 1% Against Alpine Global Premier Properties Fund AWP 02083A103 5/28/2014 Elect Eleanor T Hoagland Mgmt For For 97.5% Withhold 2.5% For Alpine Global Premier Properties Fund AWP 02083A103 5/28/2014 Elect Jeffrey E. Wacksman Mgmt For For 97.5% Withhold 2.5% For Alpine Global Premier Properties Fund AWP 02083A103 5/28/2014 2 Transaction of Other Business Mgmt For For 74% Against 25% Abstain 1% Against Alpine Total Dynamic Dividend Fund AOD 5/28/2014 Elect Eleanor T Hoagland Mgmt For For 96% Withhold 4% For Alpine Total Dynamic Dividend Fund AOD 5/28/2014 Elect Jeffrey E. Wacksman Mgmt For For 96% Withhold 4% For Alpine Total Dynamic Dividend Fund AOD 5/28/2014 2 Transaction of Other Business Mgmt For For 75% Against 24% Abstain1% Against American International Group, Inc. AIG 5/12/2014 1 Elect Robert H. Benmosche Mgmt For For For American International Group, Inc. AIG 5/12/2014 2 Elect W. Don Cornwell Mgmt For For For American International Group, Inc. AIG 5/12/2014 3 Elect Peter R. Fisher Mgmt For For For American International Group, Inc. AIG 5/12/2014 4 Elect John Fitzpatrick Mgmt For For For American International Group, Inc. AIG 5/12/2014 5 Elect William G. Jurgensen Mgmt For For For American International Group, Inc. AIG 5/12/2014 6 Elect Christopher S. Lynch Mgmt For For For American International Group, Inc. AIG 5/12/2014 7 Elect Arthur C. Martinez Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 15 Ratification of Auditor Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 16 Amendments to the Long-Term Incentive Plan Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 17 ShrHldr Proposal Regarding Independent Board Chairman ShrHldr Against For Against BB&T Corporation BBT 4/29/2014 Elect Jennifer S. Banner Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect K. David Boyer, Jr. Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Anna R. Cablik Mgmt For Withhold Against BB&T Corporation BBT 4/29/2014 Elect Ronald E. Deal Mgmt For Withhold Against BB&T Corporation BBT 4/29/2014 Elect James A. Faulkner Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect I. Patricia Henry Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect John P. Howe, III Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Eric C. Kendrick Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Kelly S. King Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Louis B. Lynn Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Edward C. Milligan Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Charles A. Patton Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Nido R. Qubein Mgmt For Withhold Against BB&T Corporation BBT 4/29/2014 Elect Tollie W. Rich, Jr. Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Thomas E. Skains Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Thomas N. Thompson Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Edwin H. Welch Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Stephen T. Williams Mgmt For Withhold Against BB&T Corporation BBT 4/29/2014 2 Ratification of Auditor Mgmt For For For BB&T Corporation BBT 4/29/2014 3 Advisory Vote on Executive Compensation Mgmt For For For BB&T Corporation BBT 4/29/2014 4 Adoption of Majority Vote for Election of Directors Mgmt For For For BB&T Corporation BBT 4/29/2014 5 ShrHldr Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against For Against BB&T Corporation BBT 4/29/2014 6 ShrHldr Proposal Regarding Recoupment of Unearned Bonuses ShrHldr Against Against For BlackRock Corporate High Yield Fund Inc COY 09255L106 10/11/2013 1 Reorganization of BlackRock Corporate High Yield Fund, Inc. ("COY") into HYT Mgmt For For 83% Against 13.5% Abstain 3.5% Against BlackRock Corporation High Yield Fund III Inc CYE 09255M104 7/30/2013 Elect Paul L. Audet Mgmt For For 97% Abstain 3% For BlackRock Corporation High Yield Fund III Inc CYE 09255M104 7/30/2013 Elect Michael J. Castellano Mgmt For For 97% Abstain 3% For BlackRock Corporation High Yield Fund III Inc CYE 09255M104 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 97% Abstain 3% For BlackRock Corporation High Yield Fund III Inc CYE 09255M104 7/30/2013 Elect Frank J. Fabozzi Mgmt For For 97% Abstain 3% For BlackRock Corporation High Yield Fund III Inc CYE 09255M104 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 97% Abstain 3% For BlackRock Corporation High Yield Fund III Inc CYE 09255M104 7/30/2013 Elect James T. Flynn Mgmt For For 97% Abstain 3% For BlackRock Corporation High Yield Fund III Inc CYE 09255M104 7/30/2013 Elect Henry Gabbay Mgmt For For 97% Abstain 3% For BlackRock Corporation High Yield Fund III Inc CYE 09255M104 7/30/2013 Elect Jerrold B. Harris Mgmt For For 97% Abstain 3% For BlackRock Corporation High Yield Fund III Inc CYE 09255M104 7/30/2013 Elect R. Glenn Hubbard Mgmt For For 97% Abstain 3% For BlackRock Corporation High Yield Fund III Inc CYE 09255M104 7/30/2013 Elect W. Carl Kester Mgmt For For 97% Abstain 3% For BlackRock Corporation High Yield Fund III Inc CYE 09255M104 7/30/2013 Elect Karen P. Robards Mgmt For For 97% Abstain 3% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 7/30/2013 Elect Paul L. Audet Mgmt For For 99% Withhold 1% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 7/30/2013 Elect Michael J. Castellano Mgmt For For 99% Withhold 1% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 99% Withhold 1% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 7/30/2013 Elect Frank J. Fabozzi Mgmt For For 99% Withhold 1% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 99% Withhold 1% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 7/30/2013 Elect James T. Flynn Mgmt For For 99% Withhold 1% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 7/30/2013 Elect Henry Gabbay Mgmt For For 99% Withhold 1% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 7/30/2013 Elect Jerrold B. Harris Mgmt For For 99% Withhold 1% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 7/30/2013 Elect R. Glenn Hubbard Mgmt For For 99% Withhold 1% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 7/30/2013 Elect W. Carl Kester Mgmt For For 99% Withhold 1% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 7/30/2013 Elect Karen P. Robards Mgmt For For 99% Withhold 1% For BlackRock Corporation High Yield Fund III Inc HYV 09255M104 10/11/2013 1 Reorganization of BlackRock Corporate High Yield Fund V, Inc. ("HYV") into HYT Mgmt For For 92% Against 5.5% Abstain 2.5% For BlackRock Credit Allocation Income Trust BTZ 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 98.5% Withhold 1.5% For BlackRock Credit Allocation Income Trust BTZ 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 98.5% Withhold 1.5% For BlackRock Credit Allocation Income Trust BTZ 7/30/2013 Elect Henry Gabbay Mgmt For For 98.5% Withhold 1.5% For BlackRock Credit Allocation Income Trust BTZ 7/30/2013 Elect Jerrold B. Harris Mgmt For For 98.5% Withhold 1.5% For Blackrock Ecosolutions Investment Trust BQR 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 97% Withhold 3% For Blackrock Ecosolutions Investment Trust BQR 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 97% Withhold 3% For Blackrock Ecosolutions Investment Trust BQR 7/30/2013 Elect Henry Gabbay Mgmt For For 97% Withhold 3% For Blackrock Ecosolutions Investment Trust BQR 7/30/2013 Elect Jerrold B. Harris Mgmt For For 97% Withhold 3% For Blackrock Energy & Resources Trust BGR 09250U101 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 97% Withhold 3% For Blackrock Energy & Resources Trust BGR 09250U101 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 97% Withhold 3% For Blackrock Energy & Resources Trust BGR 09250U101 7/30/2013 Elect Henry Gabbay Mgmt For For 97% Withhold 3% For Blackrock Energy & Resources Trust BGR 09250U101 7/30/2013 Elect Jerrold B. Harris Mgmt For For 97% Withhold 3% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/30/2013 Elect Paul L. Audet Mgmt For For 95.5% Withhold 4.5% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/30/2013 Elect Michael J. Castellano Mgmt For For 95.5% Withhold 4.5% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 95.5% Withhold 4.5% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/30/2013 Elect Frank J. Fabozzi Mgmt For For 95.5% Withhold 4.5% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 95.5% Withhold 4.5% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/30/2013 Elect James T. Flynn Mgmt For For 95.5% Withhold 4.5% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/30/2013 Elect Henry Gabbay Mgmt For For 95.5% Withhold 4.5% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/30/2013 Elect Jerrold B. Harris Mgmt For For 95.5% Withhold 4.5% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/30/2013 Elect R. Glenn Hubbard Mgmt For For 95.5% Withhold 4.5% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/30/2013 Elect W. Carl Kester Mgmt For For 95.5% Withhold 4.5% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/30/2013 Elect Karen P. Robards Mgmt For For 95.5% Withhold 4.5% For BlackRock Enhanced Equity Dividend Trust BDJ 09251A104 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 96% Withhold 4% For BlackRock Enhanced Equity Dividend Trust BDJ 09251A104 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 96% Withhold 4% For BlackRock Enhanced Equity Dividend Trust BDJ 09251A104 7/30/2013 Elect Henry Gabbay Mgmt For For 96% Withhold 4% For BlackRock Enhanced Equity Dividend Trust BDJ 09251A104 7/30/2013 Elect Jerrold B. Harris Mgmt For For 96% Withhold 4% For BlackRock Global Opportunities Equity Trust BOE 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 97% Withhold 3% For BlackRock Global Opportunities Equity Trust BOE 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 97% Withhold 3% For BlackRock Global Opportunities Equity Trust BOE 7/30/2013 Elect Henry Gabbay Mgmt For For 97% Withhold 3% For BlackRock Global Opportunities Equity Trust BOE 7/30/2013 Elect Jerrold B. Harris Mgmt For For 97% Withhold 3% For BlackRock High Income Shares HIS 09250E107 10/11/2013 1 Reorganization of BlackRock High Income Shares ("HIS") into HYT Mgmt For For 89% Against 7% Abstain 4% For BlackRock High Yield Trust. BHY 09248N102 10/11/2013 1 Reorganization of BlackRock High Yield Trust ("BHY") into HYT Mgmt For For 91% Against 6.5% Abstain 2.5% For BlackRock International Growth and Income Trust BGY 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 96% Withhold 4% For BlackRock International Growth and Income Trust BGY 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 96% Withhold 4% For BlackRock International Growth and Income Trust BGY 7/30/2013 Elect Henry Gabbay Mgmt For For 96% Withhold 4% For BlackRock International Growth and Income Trust BGY 7/30/2013 Elect Jerrold B. Harris Mgmt For For 96% Withhold 4% For BlackRock Real Asset Equity Trust BCF 09254B109 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 97% Withhold 3% For BlackRock Real Asset Equity Trust BCF 09254B109 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 97% Withhold 3% For BlackRock Real Asset Equity Trust BCF 09254B109 7/30/2013 Elect Henry Gabbay Mgmt For For 97% Withhold 3% For Cohen & Steers Quality Income Realty Fund, Inc. RQI 19247L106 4/24/2014 Elect Michael Clark Mgmt For For 97.5%Withhold 2.5% For Cohen & Steers Quality Income Realty Fund, Inc. RQI 19247L106 4/24/2014 Elect Richard E. Kroon Mgmt For For 97.5% Withhold 2.5% For Cohen & Steers REIT & Preferred Income Fund, Inc. RNP 19247X100 4/24/2014 Elect Bonnie Cohen Mgmt For For 98% Withhold 2% For Cohen & Steers REIT & Preferred Income Fund, Inc. RNP 19247X100 4/24/2014 Elect Michael Clark Mgmt For For 98% Withhold 2% For Cohen & Steers REIT & Preferred Income Fund, Inc. RNP 19247X100 4/24/2014 Elect Richard E. Kroon Mgmt For For 98% Withhold 2% For Cohen & Steers Total Return Realty Fund Inc RFI 19247R103 4/24/2014 1 Issuance of Common Stock Mgmt For For 90% Against 5.5% Abstain 4.5% For Cohen & Steers Total Return Realty Fund Inc RFI 19247R103 4/24/2014 2 Authority to Increase or Decrease Authorized Common Stock Mgmt For For 72% Against 23% Abstain 5% Against Cohen & Steers Total Return Realty Fund Inc RFI 19247R103 4/24/2014 3 Amendment to Investment Objective Regarding Loans Mgmt For For 81.5% Against 13% Abstain 5.5% For Cohen & Steers Total Return Realty Fund Inc RFI 19247R103 4/24/2014 4 Amendment to Investment Objective Regarding Short Sales or Positions Mgmt For For 82.5% Against 12.5% Abstain 5% For Cohen & Steers Total Return Realty Fund Inc RFI 19247R103 4/24/2014 5 Amendment to Investment Objective Regarding Purchases Made on Margin Mgmt For For 82.5% Against 12.5% Abstain 5% For Cohen & Steers Total Return Realty Fund Inc RFI 19247R103 4/24/2014 Elect Bonnie Cohen Mgmt For For 97% Withhold 3% For Cohen & Steers Total Return Realty Fund Inc RFI 19247R103 4/24/2014 Elect Michael Clark Mgmt For For 97% Withhold 3% For Cohen & Steers Total Return Realty Fund Inc RFI 19247R103 4/24/2014 Elect Richard E. Kroon Mgmt For For 97% Withhold 3% For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Kenneth J. Bacon Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Sheldon M. Bonovitz Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Edward D. Breen Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Joseph J. Collins Mgmt For Withhold Against Comcast Corporation CMCSA 20030N200 5/21/2014 Elect J. Michael Cook Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Gerald L. Hassell Mgmt For Withhold Against Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Jeffrey A. Honickman Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Eduardo G. Mestre Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Brian L. Roberts Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Ralph J. Roberts Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Johnathan A. Rodgers Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Judith Rodin Mgmt For Withhold Against Comcast Corporation CMCSA 20030N200 5/21/2014 2 Ratification of Auditor Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 3 Advisory Vote on Executive Compensation Mgmt For Against Against Comcast Corporation CMCSA 20030N200 5/21/2014 4 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For Comcast Corporation CMCSA 20030N200 5/21/2014 5 ShrHldr Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against For Against ConocoPhillips COP 20825C104 5/13/2014 1 Elect Richard L. Armitage Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 2 Elect Richard H. Auchinleck Mgmt For Against Against ConocoPhillips COP 20825C104 5/13/2014 3 Elect Charles E. Bunch Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 4 Elect James E. Copeland, Jr. Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 5 Elect Jody L Freeman Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 6 Elect Gay Huey Evans Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 7 Elect Ryan M. Lance Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 8 Elect Robert A. Niblock Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 9 Elect Harald J. Norvik Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 10 Elect William E. Wade, Jr. Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 11 Ratification of Auditor Mgmt For Against Against ConocoPhillips COP 20825C104 5/13/2014 12 Advisory Vote on Executive Compensation Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 13 2014 Omnibus Stock and Performance Incentive Plan Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 14 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For ConocoPhillips COP 20825C104 5/13/2014 15 ShrHldr Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For Corning Incorporated GLW 4/29/2014 1 Elect Stephanie A. Burns Mgmt For For For Corning Incorporated GLW 4/29/2014 2 Elect John A. Canning Jr. Mgmt For For For Corning Incorporated GLW 4/29/2014 3 Elect Richard T. Clark Mgmt For For For Corning Incorporated GLW 4/29/2014 4 Elect Robert F. Cummings, Jr. Mgmt For Against Against Corning Incorporated GLW 4/29/2014 5 Elect James B. Flaws Mgmt For Against Against Corning Incorporated GLW 4/29/2014 6 Elect Deborah A. Henretta Mgmt For For For Corning Incorporated GLW 4/29/2014 7 Elect Kurt M. Landgraf Mgmt For For For Corning Incorporated GLW 4/29/2014 8 Elect Kevin J. Martin Mgmt For For For Corning Incorporated GLW 4/29/2014 9 Elect Deborah D. Rieman Mgmt For For For Corning Incorporated GLW 4/29/2014 10 Elect Hansel E. Tookes II Mgmt For For For Corning Incorporated GLW 4/29/2014 11 Elect Wendell P. Weeks Mgmt For For For Corning Incorporated GLW 4/29/2014 12 Elect Mark S. Wrighton Mgmt For For For Corning Incorporated GLW 4/29/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Corning Incorporated GLW 4/29/2014 14 2014 Variable Compensation Plan Mgmt For For For Corning Incorporated GLW 4/29/2014 15 Ratification of Auditor Mgmt For For For Cutwater Select Income Fund CSI 6/18/2014 Elect W. Thacher Brown Mgmt For For 98% Withhold 2% For Cutwater Select Income Fund CSI 6/18/2014 Elect Gautam Khanna Mgmt For For 98% Withhold 2% Against Cutwater Select Income Fund CSI 6/18/2014 Elect Ellen D. Harvey Mgmt For For 98% Withhold 2% For Cutwater Select Income Fund CSI 6/18/2014 Elect Thomas E. Spock Mgmt For For 98% Withhold 2% For Cutwater Select Income Fund CSI 6/18/2014 Elect Suzanne P. Welsh Mgmt For For 98% Withhold 2% Against Deere & Company DE 2/26/2014 1 Elect Samuel R. Allen Mgmt For For For Deere & Company DE 2/26/2014 2 Elect Crandall C. Bowles Mgmt For For For Deere & Company DE 2/26/2014 3 Elect Vance D. Coffman Mgmt For For For Deere & Company DE 2/26/2014 4 Elect Charles O. Holliday, Jr. Mgmt For For For Deere & Company DE 2/26/2014 5 Elect Dipak C. Jain Mgmt For For For Deere & Company DE 2/26/2014 6 Elect Clayton M. Jones Mgmt For For For Deere & Company DE 2/26/2014 7 Elect Joachim Milberg Mgmt For For For Deere & Company DE 2/26/2014 8 Elect Richard B. Myers Mgmt For For For Deere & Company DE 2/26/2014 9 Elect Gregory R. Page Mgmt For For For Deere & Company DE 2/26/2014 10 Elect Thomas H. Patrick Mgmt For For For Deere & Company DE 2/26/2014 11 Elect Sherry M. Smith Mgmt For For For Deere & Company DE 2/26/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Deere & Company DE 2/26/2014 13 Ratification of Auditor Mgmt For For For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Thomas L. Bennett Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Joseph W. Chow Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Patrick P. Coyne Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect John A. Fry Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Anthony D. Knerr Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Lucinda S. Landreth Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Frances A. Sevilla-Sacasa Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Thomas K. Whitford Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Janet L. Yeomans Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect J. Richard Zecher Mgmt For For 97% Withhold 3% For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Barbara M. Baumann Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect John E. Bethancourt Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Robert H. Henry Mgmt For Withhold Against Devon Energy Corporation DVN 25179M103 6/4/2014 Elect John A. Hill Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Michael M. Kanovsky Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Robert A. Mosbacher, Jr. Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect J. Larry Nichols Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Duane C. Radtke Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Mary P. Ricciardello Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect John Richels Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 2 Advisory Vote on Executive Compensation Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 3 Elect John A. Canning Jr. Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 4 Elect Christopher M. Crane Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 5 Elect Yves C. de Balmann Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 6 Elect Nicholas DeBenedictis Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 7 Elect Nelson A. Diaz Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 8 Elect Sue Ling Gin Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 9 Elect Paul L. Joskow Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 10 Elect Robert J. Lawless Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 11 Elect Richard W. Mies Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 12 Elect William C. Richardson Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 13 Elect John W. Rogers, Jr. Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 14 Elect Mayo A. Shattuck III Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 15 Elect Stephen D. Steinour Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 16 Ratification of Auditor Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 17 Advisory Vote on Executive Compensation Mgmt For Against Against Exelon Corporation EXC 30161N101 5/6/2014 18 Renewal of the Annual Incentive Plan for Senior Executives Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 19 ShrHldr Proposal Regarding Pay Ratio ShrHldr Against Against For Federated Enhanced Treasury Income Fund FTT 9/13/2013 Elect Thomas M. O'Neill Mgmt For For 78% Withhold 22% For Federated Enhanced Treasury Income Fund FTT 9/13/2013 Elect John S. Walsh Mgmt For For 78% Withhold 22% For First Trust Dividend and Income Fund FAV 33731L100 9/16/2013 1 Approval of a New Sub-Advisory Agreement Between First Trust Dividend & Income Fund and Chartwell Investment Partners, L.P. Mgmt For For 89% Against 4% Abstain 7% For First Trust Energy Income and Growth Fund FEO 33731K102 4/23/2014 Elect Robert F. Keith Mgmt For For 97% Withhold 3% For First Trust Energy Income and Growth Fund FEO 33731K102 4/23/2014 Elect Robert F. Keith Mgmt For For 97% Withhold 3% For First Trust High Income Long Short Fund FSD 33738E109 4/23/2014 Elect Robert F. Keith Mgmt For For 98.5% Withhold 1.5% For First Trust Mortgage Income Fund FMY 33734E103 4/23/2014 Elect Robert F. Keith Mgmt For For 99% Withhold 1% For Franklin Universal Trust FT 3/21/2014 Elect Harris J. Ashton Mgmt For For 98% Withhold 2% For Franklin Universal Trust FT 3/21/2014 Elect Sam Ginn Mgmt For For 98% Withhold 2% For Franklin Universal Trust FT 3/21/2014 Elect Edith E. Holiday Mgmt For For 98% Withhold 2% For Franklin Universal Trust FT 3/21/2014 Elect Gregory E. Johnson Mgmt For For 98% Withhold 2% For Franklin Universal Trust FT 3/21/2014 Elect Rupert H. Johnson, Jr. Mgmt For For 98% Withhold 2% For Franklin Universal Trust FT 3/21/2014 Elect J. Michael Luttig Mgmt For For 98% Withhold 2% For Franklin Universal Trust FT 3/21/2014 Elect Frank A. Olson Mgmt For For 98% Withhold 2% For Franklin Universal Trust FT 3/21/2014 Elect Larry D. Thompson Mgmt For For 98% Withhold 2% For Franklin Universal Trust FT 3/21/2014 Elect John B. Wilson Mgmt For For 98% Withhold 2% For Gabelli Global Utility & Income Trust. GLU 36242L105 5/12/2014 Elect Salvatore J. Zizza Mgmt For For 99% Withhold 1% For GAMCO Natural Resources, Gold & Income Trust GGN 36465A109 5/12/2014 Elect Frank J. Fahrenkopf, Jr. Mgmt For For 98% Withhold 2% For GAMCO Natural Resources, Gold & Income Trust GGN 36465A109 5/12/2014 Elect Salvatore J. Zizza Mgmt For For 98% Withhold 2% For GAMCO Natural Resources, Gold & Income Trust GNT 36465A109 5/12/2014 Elect Mario d'Urso Mgmt For For 98% Withhold 2% For GAMCO Natural Resources, Gold & Income Trust GNT 36465A109 5/12/2014 Elect Michael J. Melarkey Mgmt For For 98% Withhold 2% For GAMCO Natural Resources, Gold & Income Trust GNT 36465A109 5/12/2014 Elect Anthonie C. van Ekris Mgmt For For 98% Withhold 2% For GDL Fund GDL 5/12/2014 Elect Clarence A. Davis Mgmt For For 99% Withhold 1% For GDL Fund GDL 5/12/2014 Elect Arthur V. Ferrara Mgmt For For 99% Withhold 1% For General American Investors Company, Inc. GAM 4/16/2014 Elect Rodney B. Berens Mgmt For For 96.5% Withhold 3.5% Against General American Investors Company, Inc. GAM 4/16/2014 Elect Lewis B. Cullman Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect Spencer Davidson Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect Gerald M. Edelman Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect John D. Gordan, III Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect Betsy F. Gotbaum Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect Sidney R. Knafel Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect Daniel M. Neidich Mgmt For For 96.5% Withhold 3.5% Against General American Investors Company, Inc. GAM 4/16/2014 Elect Jeffrey W. Priest Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 2 Ratification of Auditor Mgmt For For 96% Against 3.5% Abstain 0.5% For General Dynamics Corporation GD 5/7/2014 1 Elect Mary T. Barra Mgmt For For For General Dynamics Corporation GD 5/7/2014 2 Elect Nicholas D. Chabraja Mgmt For For For General Dynamics Corporation GD 5/7/2014 3 Elect James S. Crown Mgmt For Against Against General Dynamics Corporation GD 5/7/2014 4 Elect William P. Fricks Mgmt For For For General Dynamics Corporation GD 5/7/2014 5 Elect Paul G. Kaminski Mgmt For For For General Dynamics Corporation GD 5/7/2014 6 Elect John M. Keane Mgmt For For For General Dynamics Corporation GD 5/7/2014 7 Elect Lester L. Lyles Mgmt For For For General Dynamics Corporation GD 5/7/2014 8 Elect James N. Mattis Mgmt For For For General Dynamics Corporation GD 5/7/2014 9 Elect Phebe N. Novakovic Mgmt For For For General Dynamics Corporation GD 5/7/2014 10 Elect William A. Osborn Mgmt For For For General Dynamics Corporation GD 5/7/2014 11 Elect Laura J Schumacher Mgmt For For For General Dynamics Corporation GD 5/7/2014 12 Elect Sir Robert Walmsley Mgmt For For For General Dynamics Corporation GD 5/7/2014 13 Ratification of Auditor Mgmt For For For General Dynamics Corporation GD 5/7/2014 14 Advisory Vote on Executive Compensation Mgmt For Against Against General Dynamics Corporation GD 5/7/2014 15 ShrHldr Proposal Regarding Independent Board Chairman ShrHldr Against For Against General Dynamics Corporation GD 5/7/2014 16 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For General Electric Company GE 4/23/2014 1 Elect W. Geoffrey Beattie Mgmt For For For General Electric Company GE 4/23/2014 2 Elect John J. Brennan Mgmt For For For General Electric Company GE 4/23/2014 3 Elect James I. Cash, Jr. Mgmt For For For General Electric Company GE 4/23/2014 4 Elect Francisco D'Souza Mgmt For For For General Electric Company GE 4/23/2014 5 Elect Marijn E. Dekkers Mgmt For For For General Electric Company GE 4/23/2014 6 Elect Ann M. Fudge Mgmt For For For General Electric Company GE 4/23/2014 7 Elect Susan Hockfield Mgmt For For For General Electric Company GE 4/23/2014 8 Elect Jeffrey R. Immelt Mgmt For For For General Electric Company GE 4/23/2014 9 Elect Andrea Jung Mgmt For For For General Electric Company GE 4/23/2014 10 Elect Robert W. Lane Mgmt For For For General Electric Company GE 4/23/2014 11 Elect Rochelle B. Lazarus Mgmt For For For General Electric Company GE 4/23/2014 12 Elect James J. Mulva Mgmt For For For General Electric Company GE 4/23/2014 13 Elect James E. Rohr Mgmt For For For General Electric Company GE 4/23/2014 14 Elect Mary L. Schapiro Mgmt For For For General Electric Company GE 4/23/2014 15 Elect Robert J. Swieringa Mgmt For For For General Electric Company GE 4/23/2014 16 Elect James S. Tisch Mgmt For For For General Electric Company GE 4/23/2014 17 Elect Douglas A. Warner III Mgmt For For For General Electric Company GE 4/23/2014 18 Advisory Vote on Executive Compensation Mgmt For For For General Electric Company GE 4/23/2014 19 Ratification of Auditor Mgmt For For For General Electric Company GE 4/23/2014 20 ShrHldr Proposal Regarding Cumulative Voting ShrHldr Against Against For General Electric Company GE 4/23/2014 21 ShrHldr Proposal Regarding Retention of Shares ShrHldr Against Against For General Electric Company GE 4/23/2014 22 ShrHldr Proposal Regarding Double Board Nominees ShrHldr Against Against For General Electric Company GE 4/23/2014 23 ShrHldr Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against General Electric Company GE 4/23/2014 24 ShrHldr Proposal Regarding Cessation of All Stock Options and Bonuses ShrHldr Against Against For General Electric Company GE 4/23/2014 25 ShrHldr Proposal Regarding Sale of Company ShrHldr Against Against For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 1 Elect Lloyd C. Blankfein Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 2 Elect M. Michele Burns Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 3 Elect Gary D. Cohn Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 4 Elect Claes Dahlbäck Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 5 Elect William W. George Mgmt For For For Invesco Municipal Trust VKQ 46131J103 8/2/2013 2 Elect Colin D. Meadows Mgmt For For 96% Withhold 4% For John Hancock Income Securities Trust JHS 2/18/2014 Elect Charles L. Bardelis Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect James R. Boyle Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect Craig Bromley Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect Peter S. Burgess Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect William H. Cunningham Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect Grace K. Fey Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect Theron S. Hoffman Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect Deborah C. Jackson Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect Hassell H. McClellan Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect James M. Oates Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect Steven R. Pruchansky Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect Gregory A. Russo Mgmt For For 97% Withhold 3% For John Hancock Income Securities Trust JHS 2/18/2014 Elect Warren A. Thomson Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect Charles L. Bardelis Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect James R. Boyle Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect Craig Bromley Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect Peter S. Burgess Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect William H. Cunningham Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect Grace K. Fey Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect Theron S. Hoffman Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect Deborah C. Jackson Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect Hassell H. McClellan Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect James M. Oates Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect Steven R. Pruchansky Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect Gregory A. Russo Mgmt For For 97% Withhold 3% For John Hancock Investors Trust JHI 2/18/2014 Elect Warren A. Thomson Mgmt For For 97% Withhold 3% For John Hancock Premium Dividend Fund PDT 41013T105 2/18/2014 Elect James R. Boyle Mgmt For For 97% Withhold 3% For John Hancock Premium Dividend Fund PDT 41013T105 2/18/2014 Elect William H. Cunningham Mgmt For For 97% Withhold 3% For John Hancock Premium Dividend Fund PDT 41013T105 2/18/2014 Elect Grace K. Fey Mgmt For For 97% Withhold 3% For John Hancock Premium Dividend Fund PDT 41013T105 2/18/2014 Elect Hassell H. McClellan Mgmt For For 97% Withhold 3% For John Hancock Premium Dividend Fund PDT 41013T105 2/18/2014 Elect Gregory A. Russo Mgmt For For 97% Withhold 3% For John Hancock Tax- Advantaged Dividend Income HTD 41013V100 2/18/2014 Elect James R. Boyle Mgmt For For 97% Withhold 3% For John Hancock Tax- Advantaged Dividend Income HTD 41013V100 2/18/2014 Elect William H. Cunningham Mgmt For For 97% Withhold 3% For John Hancock Tax- Advantaged Dividend Income HTD 41013V100 2/18/2014 Elect Grace K. Fey Mgmt For For 97% Withhold 3% For John Hancock Tax- Advantaged Dividend Income HTD 41013V100 2/18/2014 Elect Hassell H. McClellan Mgmt For For 97% Withhold 3% For John Hancock Tax- Advantaged Dividend Income HTD 41013V100 2/18/2014 Elect Gregory A. Russo Mgmt For For 97% Withhold 3% For Johnson Controls, Inc. JCI 1/29/2014 Elect Natalie A. Black Mgmt For Withhold Against Johnson Controls, Inc. JCI 1/29/2014 Elect Raymond L. Conner Mgmt For For For Johnson Controls, Inc. JCI 1/29/2014 Elect William H. Lacy Mgmt For For For Johnson Controls, Inc. JCI 1/29/2014 Elect Alex A. Molinaroli Mgmt For For For Johnson Controls, Inc. JCI 1/29/2014 2 Ratification of Auditor Mgmt For For For Johnson Controls, Inc. JCI 1/29/2014 3 Advisory Vote on Executive Compensation Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 1 Elect Linda B. Bammann Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 2 Elect James A. Bell Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 3 Elect Crandall C. Bowles Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 4 Elect Stephen B. Burke Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 5 Elect James S. Crown Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 6 Elect James Dimon Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 7 Elect Timothy P. Flynn Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 8 Elect Laban P. Jackson, Jr. Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 9 Elect Michael A. Neal Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 10 Elect Lee R. Raymond Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 11 Elect William C. Weldon Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 12 Advisory Vote on Executive Compensation Mgmt For Against Against JPMorgan Chase & Co. JPM 46625H100 5/20/2014 13 Ratification of Auditor Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 14 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 15 ShrHldr Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 16 ShrHldr Proposal Regarding Cumulative Voting ShrHldr Against Against For Kellogg Company K 4/25/2014 Elect John Bryant Mgmt For For For Kellogg Company K 4/25/2014 Elect Stephanie A. Burns Mgmt For For For Kellogg Company K 4/25/2014 Elect June Montgomery Tabron Mgmt For For For Kellogg Company K 4/25/2014 Elect Rogelio Rebolledo Mgmt For For For Kellogg Company K 4/25/2014 2 Advisory Vote on Executive Compensation Mgmt For For For Kellogg Company K 4/25/2014 3 Repeal of Classified Board Mgmt For For For Kellogg Company K 4/25/2014 4 Ratification of Auditor Mgmt For For For Kellogg Company K 4/25/2014 5 ShrHldr Proposal Regarding Human Rights Report ShrHldr Against Against For Kellogg Company K 4/25/2014 6 ShrHldr Proposal Regarding Simple Majority Vote ShrHldr Against For Against Korea Equity Fund Inc KEF 50063B104 8/15/2013 Elect E. Han Kim Mgmt For For 96% Withhold 4% For Korea Equity Fund Inc KEF 50063B104 8/15/2013 Elect Marcia L. MacHarg Mgmt For For 96% Withhold 4% For Kroger Co. KR 6/26/2014 1 Elect Reuben V. Anderson Mgmt For For For Kroger Co. KR 6/26/2014 2 Elect Robert D. Beyer Mgmt For For For Kroger Co. KR 6/26/2014 3 Elect David B. Dillon Mgmt For For For Kroger Co. KR 6/26/2014 4 Elect Susan J. Kropf Mgmt For For For Kroger Co. KR 6/26/2014 5 Elect David B. Lewis Mgmt For For For Kroger Co. KR 6/26/2014 6 Elect W. Rodney McMullen Mgmt For For For Kroger Co. KR 6/26/2014 7 Elect Jorge P. Montoya Mgmt For For For Kroger Co. KR 6/26/2014 8 Elect Clyde R. Moore Mgmt For For For Kroger Co. KR 6/26/2014 9 Elect Susan M. Phillips Mgmt For For For Kroger Co. KR 6/26/2014 10 Elect Steven R. Rogel Mgmt For For For Kroger Co. KR 6/26/2014 11 Elect James A. Runde Mgmt For For For Kroger Co. KR 6/26/2014 12 Elect Ronald L. Sargent Mgmt For For For Kroger Co. KR 6/26/2014 13 Elect Bobby S. Shackouls Mgmt For For For Kroger Co. KR 6/26/2014 14 2014 Long-Term Incentive and Cash Bonus Plan Mgmt For For For Kroger Co. KR 6/26/2014 15 Advisory Vote on Executive Compensation Mgmt For For For Kroger Co. KR 6/26/2014 16 Ratification of Auditor Mgmt For For For Kroger Co. KR 6/26/2014 17 ShrHldr Proposal Regarding Human Rights Report ShrHldr Against Against For Kroger Co. KR 6/26/2014 18 ShrHldr Proposal Regarding Extended Producer Responsibility ShrHldr Against Against For Liberty All-Star Equity Fund USA 8/29/2013 Elect Richard W. Lowry Mgmt For For 95% Withhold 5% For Liberty All-Star Equity Fund USA 8/29/2013 Elect John J. Neuhauser Mgmt For For 95% Withhold 5% For Liberty All-Star Equity Fund USA 8/29/2013 Elect Richard C. Rantzow Mgmt For For 95% Withhold 5% Against Eli Lilly and Company LLY 5/5/2014 1 Elect Michael L. Eskew Mgmt For For For Eli Lilly and Company LLY 5/5/2014 2 Elect Karen N. Horn Mgmt For Against Against Eli Lilly and Company LLY 5/5/2014 3 Elect William Kaelin Mgmt For For For Microsoft Corporation MSFT 11/19/2013 5 Elect Stephen J. Luczo Mgmt For For For Microsoft Corporation MSFT 11/19/2013 6 Elect David F. Marquardt Mgmt For For For Microsoft Corporation MSFT 11/19/2013 7 Elect Charles H. Noski Mgmt For For For Microsoft Corporation MSFT 11/19/2013 8 Elect Helmut G. W. Panke Mgmt For For For Microsoft Corporation MSFT 11/19/2013 9 Elect John W. Thompson Mgmt For Against Against Microsoft Corporation MSFT 11/19/2013 10 Approval of the Material Terms of the Executive Officer Incentive Plan Mgmt For For For Microsoft Corporation MSFT 11/19/2013 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Microsoft Corporation MSFT 11/19/2013 12 Ratification of Auditor Mgmt For For For Neuberger Berman High Yield Strategies Fund NHS 64128C106 8/22/2013 Elect Jack L. Rivkin Mgmt For For 97% Withhold 3% Against Neuberger Berman High Yield Strategies Fund NHS 64128C106 8/22/2013 Elect Tom D. Seip Mgmt For For 97% Withhold 3% For Neuberger Berman Real Estate Securities Income Fund Inc NRO 64190A103 8/22/2013 Elect Jack L. Rivkin Mgmt For For 97.5% Withhold 2.5% Against Neuberger Berman Real Estate Securities Income Fund Inc NRO 64190A103 8/22/2013 Elect Tom D. Seip Mgmt For For 97.5% Withhold 2.5% For The New Ireland Fund, Inc. IRL 6/10/2014 Elect Margaret Duffy Mgmt For For 96.75% Withhold 3.25% For The New Ireland Fund, Inc. IRL 6/10/2014 Elect Sean Hawkshaw Mgmt For For 96.75% Withhold 3.25% For Nuveen AMT-Free Municipal Income Fund NEA 8/7/2013 Elect Judith M. Stockdale Mgmt For For 95.5% Withhold 4.5% For Nuveen AMT-Free Municipal Income Fund NEA 8/7/2013 Elect Carole E. Stone Mgmt For For 95.5% Withhold 4.5% For Nuveen AMT-Free Municipal Income Fund NEA 8/7/2013 Elect Virginia L. Stringer Mgmt For For 95.5% Withhold 4.5% For Nuveen Build America Bond Fund NBB 67074C103 8/7/2013 Elect William C. Hunter Mgmt For For 98.5% Withhold 1.5% For Nuveen Build America Bond Fund NBB 67074C103 8/7/2013 Elect Judith M. Stockdale Mgmt For For 98.5% Withhold 1.5% For Nuveen Build America Bond Fund NBB 67074C103 8/7/2013 Elect Carole E. Stone Mgmt For For 98.5% Withhold 1.5% For Nuveen Build America Bond Fund NBB 67074C103 8/7/2013 Elect Virginia L. Stringer Mgmt For For 98.5% Withhold 1.5% For Nuveen Dividend Advantage Municipal Fund NXZ 67070F100 8/7/2013 Elect Judith M. Stockdale Mgmt For For 96% Withhold 4% For Nuveen Dividend Advantage Municipal Fund NXZ 67070F100 8/7/2013 Elect Carole E. Stone Mgmt For For 96% Withhold 4% For Nuveen Dividend Advantage Municipal Fund NXZ 67070F100 8/7/2013 Elect Virginia L. Stringer Mgmt For For 96% Withhold 4% For Nuveen Dividend Advantage Municipal Fund NZF 67070F100 8/7/2013 Elect Judith M. Stockdale Mgmt For For 96% Withhold 4% For Nuveen Dividend Advantage Municipal Fund NZF 67070F100 8/7/2013 Elect Carole E. Stone Mgmt For For 96% Withhold 4% For Nuveen Dividend Advantage Municipal Fund NZF 67070F100 8/7/2013 Elect Virginia L. Stringer Mgmt For For 96% Withhold 4% For Nuveen Dividend Advantage Municipal Income Fund NVG 67071L106 8/7/2013 Elect Judith M. Stockdale Mgmt For For 96% Withhold 4% For Nuveen Dividend Advantage Municipal Income Fund NVG 67071L106 8/7/2013 Elect Carole E. Stone Mgmt For For 96% Withhold 4% For Nuveen Dividend Advantage Municipal Income Fund NVG 67071L106 8/7/2013 Elect Virginia L. Stringer Mgmt For For 96% Withhold 4% For Nuveen Municipal Advantage Fund NMA 67062H106 8/7/2013 Elect John P. Amboian Mgmt For For 97% Withhold 3% For Nuveen Municipal Advantage Fund NMA 67062H106 8/7/2013 Elect Robert P. Bremner Mgmt For For 97% Withhold 3% For Nuveen Municipal Advantage Fund NMA 67062H106 8/7/2013 Elect Jack B. Evans Mgmt For For 97% Withhold 3% For Nuveen Municipal Advantage Fund NMA 67062H106 8/7/2013 Elect David J. Kundert Mgmt For For 97% Withhold 3% For Nuveen Municipal Advantage Fund NMA 67062H106 8/7/2013 Elect Judith M. Stockdale Mgmt For For 97% Withhold 3% For Nuveen Municipal Advantage Fund NMA 67062H106 8/7/2013 Elect Carole E. Stone Mgmt For For 97% Withhold 3% For Nuveen Municipal Advantage Fund NMA 67062H106 8/7/2013 Elect Virginia L. Stringer Mgmt For For 97% Withhold 3% For Nuveen Municipal Advantage Fund NMA 67062H106 8/7/2013 Elect Terence J. Toth Mgmt For For 97% Withhold 3% For Nuveen Municipal Market Opportunity Fund NMO 67062W103 8/7/2013 Elect John P. Amboian Mgmt For For 97% Withhold 3% For Nuveen Municipal Market Opportunity Fund NMO 67062W103 8/7/2013 Elect Robert P. Bremner Mgmt For For 97% Withhold 3% For Nuveen Municipal Market Opportunity Fund NMO 67062W103 8/7/2013 Elect Jack B. Evans Mgmt For For 97% Withhold 3% For Nuveen Municipal Market Opportunity Fund NMO 67062W103 8/7/2013 Elect David J. Kundert Mgmt For For 97% Withhold 3% For Nuveen Municipal Market Opportunity Fund NMO 67062W103 8/7/2013 Elect Judith M. Stockdale Mgmt For For 97% Withhold 3% For Nuveen Municipal Market Opportunity Fund NMO 67062W103 8/7/2013 Elect Carole E. Stone Mgmt For For 97% Withhold 3% For Nuveen Municipal Market Opportunity Fund NMO 67062W103 8/7/2013 Elect Virginia L. Stringer Mgmt For For 97% Withhold 3% For Nuveen Municipal Market Opportunity Fund NMO 67062W103 8/7/2013 Elect Terence J. Toth Mgmt For For 97% Withhold 3% For Nuveen Performance Plus Municipal Fund NPP 67062P108 8/7/2013 Elect John P. Amboian Mgmt For For 98.5% Withhold 1.5% For Nuveen Performance Plus Municipal Fund NPP 67062P108 8/7/2013 Elect Robert P. Bremner Mgmt For For 98.5% Withhold 1.5% For Nuveen Performance Plus Municipal Fund NPP 67062P108 8/7/2013 Elect Jack B. Evans Mgmt For For 98.5% Withhold 1.5% For Nuveen Performance Plus Municipal Fund NPP 67062P108 8/7/2013 Elect David J. Kundert Mgmt For For 98.5% Withhold 1.5% For Nuveen Performance Plus Municipal Fund NPP 67062P108 8/7/2013 Elect Judith M. Stockdale Mgmt For For 98.5% Withhold 1.5% For Nuveen Performance Plus Municipal Fund NPP 67062P108 8/7/2013 Elect Carole E. Stone Mgmt For For 98.5% Withhold 1.5% For Nuveen Performance Plus Municipal Fund NPP 67062P108 8/7/2013 Elect Virginia L. Stringer Mgmt For For 98.5% Withhold 1.5% For Nuveen Performance Plus Municipal Fund NPP 67062P108 8/7/2013 Elect Terence J. Toth Mgmt For For 98.5% Withhold 1.5% For Nuveen Quality Income Municipal Fund NPF 8/7/2013 Elect John P. Amboian Mgmt For For 96% Withhold 4% For Nuveen Quality Income Municipal Fund NPF 8/7/2013 Elect Robert P. Bremner Mgmt For For 96% Withhold 4% For Nuveen Quality Income Municipal Fund NPF 8/7/2013 Elect Jack B. Evans Mgmt For For 96% Withhold 4% For Nuveen Quality Income Municipal Fund NPF 8/7/2013 Elect David J. Kundert Mgmt For For 96% Withhold 4% For Nuveen Quality Income Municipal Fund NPF 8/7/2013 Elect Judith M. Stockdale Mgmt For For 96% Withhold 4% For Nuveen Quality Income Municipal Fund NPF 8/7/2013 Elect Carole E. Stone Mgmt For For 96% Withhold 4% For Nuveen Quality Income Municipal Fund NPF 8/7/2013 Elect Virginia L. Stringer Mgmt For For 96% Withhold 4% For Nuveen Quality Income Municipal Fund NPF 8/7/2013 Elect Terence J. Toth Mgmt For For 96% Withhold 4% For Nuveen Quality Preferred Income Fund JTP 67072C105 4/11/2014 Elect William Adams, IV Mgmt For For 97.5% Withhold 2.5% For Nuveen Quality Preferred Income Fund JTP 67072C105 4/11/2014 Elect David J. Kundert Mgmt For For 97.5% Withhold 2.5% For Nuveen Quality Preferred Income Fund JTP 67072C105 4/11/2014 Elect John K. Nelson Mgmt For For 97.5% Withhold 2.5% For Nuveen Quality Preferred Income Fund JTP 67072C105 4/11/2014 Elect Terence J. Toth Mgmt For For 97.5% Withhold 2.5% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/11/2014 Elect William Adams, IV Mgmt For For 97% Withhold 3% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/11/2014 Elect David J. Kundert Mgmt For For 97% Withhold 3% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/11/2014 Elect John K. Nelson Mgmt For For 97% Withhold 3% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/11/2014 Elect Terence J. Toth Mgmt For For 97% Withhold 3% For Nuveen Quality Preferred Income Fund 3 JHP 67072W101 4/11/2014 Elect William Adams, IV Mgmt For For 96% Withhold 4% For Nuveen Quality Preferred Income Fund 3 JHP 67072W101 4/11/2014 Elect David J. Kundert Mgmt For For 96% Withhold 4% For Nuveen Quality Preferred Income Fund 3 JHP 67072W101 4/11/2014 Elect John K. Nelson Mgmt For For 96% Withhold 4% For Nuveen Quality Preferred Income Fund 3 JHP 67072W101 4/11/2014 Elect Terence J. Toth Mgmt For For 96% Withhold 4% For Nuveen Select Quality Municipal Fund NQS 8/7/2013 Elect John P. Amboian Mgmt For For 96% Withhold 4% For Nuveen Select Quality Municipal Fund NQS 8/7/2013 Elect Robert P. Bremner Mgmt For For 96% Withhold 4% For Nuveen Select Quality Municipal Fund NQS 8/7/2013 Elect Jack B. Evans Mgmt For For 96% Withhold 4% For Nuveen Select Quality Municipal Fund NQS 8/7/2013 Elect David J. Kundert Mgmt For For 96% Withhold 4% For Nuveen Select Quality Municipal Fund NQS 8/7/2013 Elect Judith M. Stockdale Mgmt For For 96% Withhold 4% For Nuveen Select Quality Municipal Fund NQS 8/7/2013 Elect Carole E. Stone Mgmt For For 96% Withhold 4% For Nuveen Select Quality Municipal Fund NQS 8/7/2013 Elect Virginia L. Stringer Mgmt For For 96% Withhold 4% For Nuveen Select Quality Municipal Fund NQS 8/7/2013 Elect Terence J. Toth Mgmt For For 96% Withhold 4% For Nuveen Tax-Advantaged Dividend Growth Fund NBD 67074Q102 8/7/2013 Elect William C. Hunter Mgmt For For 98.5% Withhold 1.5% For Nuveen Tax-Advantaged Dividend Growth Fund NBD 67074Q102 8/7/2013 Elect Judith M. Stockdale Mgmt For For 98.5% Withhold 1.5% For State Street Corporation STT 5/14/2014 14 Ratification of Auditor Mgmt For For For The Swiss Helvetia Fund, Inc. SWZ 6/27/2014 Elect Richard Brealey Mgmt For For 90% Withhold 10% For The Swiss Helvetia Fund, Inc. SWZ 6/27/2014 Elect Claus Helbig Mgmt For For 90% Withhold 10% For The Swiss Helvetia Fund, Inc. SWZ 6/27/2014 Elect Samuel B. Witt, III Mgmt For For 90% Withhold 10% For The Swiss Helvetia Fund, Inc. SWZ 6/27/2014 2 Approval of a New Investment Advisory Agreement Mgmt For For 93% Against 5.5% Abstain 1.5% For The Swiss Helvetia Fund, Inc. SWZ 6/27/2014 3 Approval of a New Investment Sub-Advisory Agreement Mgmt For For 93% Against 5.5% Abstain 1.5% For The Taiwan Fund, Inc. TWN 4/22/2014 Elect Joe O. Rogers Mgmt For For 99% Withhold 1% For The Taiwan Fund, Inc. TWN 4/22/2014 Elect M. Christopher Canavan, Jr. Mgmt For For 99% Withhold 1% For The Taiwan Fund, Inc. TWN 4/22/2014 Elect Michael F. Holland Mgmt For For 96.5% Withhold 3.5% Against The Taiwan Fund, Inc. TWN 4/22/2014 Elect William C. Kirby Mgmt For For 99% Withhold 1% For The Taiwan Fund, Inc. TWN 4/22/2014 Elect Anthony Kai Yiu Lo Mgmt For For 62% Withhold 38% Against The Taiwan Fund, Inc. TWN 4/22/2014 2 Approval of a New Investment Advisory Agreement Mgmt For For 29% Against 71% For Templeton Russia and East European Fund Inc TRF 88022F105 8/23/2013 Elect Edith E. Holiday Mgmt For For 97% Withhold 3% For Templeton Russia and East European Fund Inc TRF 88022F105 8/23/2013 Elect Frank A. Olson Mgmt For For 97% Withhold 3% For Templeton Russia and East European Fund Inc TRF 88022F105 8/23/2013 Elect Robert E. Wade Mgmt For For 97% Withhold 3% For Templeton Russia and East European Fund Inc TRF 88022F105 8/23/2013 Elect Rupert H. Johnson, Jr. Mgmt For For 97% Withhold 3% For Templeton Russia and East European Fund Inc TRF 88022F105 8/23/2013 2 Ratification of Auditor Mgmt For For 98% Withhold 2% For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 1 Elect Carole Black Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 2 Elect Glenn A. Britt Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 3 Elect Thomas H. Castro Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 4 Elect David C. Chang Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 5 Elect James E. Copeland, Jr. Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 6 Elect Peter R. Haje Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 7 Elect Donna A. James Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 8 Elect Don Logan Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 9 Elect Robert D. Marcus Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 10 Elect N.J. Nicholas, Jr. Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 11 Elect Wayne H. Pace Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 12 Elect Edward D. Shirley Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 13 Elect John E. Sununu Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 14 Ratification of Auditor Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 15 Advisory Vote on Executive Compensation Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 16 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against For Against Time Warner Cable, Inc. TWC 88732J207 6/5/2014 17 ShrHldr Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against Against For Transamerica Income Shares, Inc. TAI 7/11/2013 Elect Leo J. Hill Mgmt For For 97.5% Withhold 2.5% For Transamerica Income Shares, Inc. TAI 7/11/2013 Elect Eugene M. Mannella Mgmt For For 97.5% Withhold 2.5% For Transamerica Income Shares, Inc. TAI 7/11/2013 Elect Patricia L. Sawyer Mgmt For For 97.5% Withhold 2.5% For Transamerica Income Shares, Inc. TAI 7/11/2013 Elect Alan F. Warrick Mgmt For For 97.5% Withhold 2.5% For Tri-Continental Corporation TY 4/11/2014 Elect William P. Carmichael Mgmt For For 90% Withhold 10% For Tri-Continental Corporation TY 4/11/2014 Elect Patricia M. Flynn Mgmt For For 90% Withhold 10% For Tri-Continental Corporation TY 4/11/2014 Elect Stephen R. Lewis, Jr. Mgmt For For 90% Withhold 10% For Tri-Continental Corporation TY 4/11/2014 Elect Catherine James Paglia Mgmt For For 90% Withhold 10% For Tri-Continental Corporation TY 4/11/2014 2 Ratification of Auditor Mgmt For For 98% Against 1% Abstain 1% For Verizon Communications Inc. VZ 92343V104 1/28/2014 1 Acquisition Mgmt For For For Verizon Communications Inc. VZ 92343V104 1/28/2014 2 Increase of Authorized Common Stock Mgmt For For For Verizon Communications Inc. VZ 92343V104 1/28/2014 3 Right to Adjourn Meeting Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 1 Elect Shellye L. Archambeau Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 2 Elect Richard L. Carrión Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 3 Elect Melanie L. Healey Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 4 Elect M. Frances Keeth Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 5 Elect Robert W. Lane Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 6 Elect Lowell C. McAdam Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 7 Elect Donald T. Nicolaisen Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 8 Elect Clarence Otis, Jr. Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 9 Elect Rodney E. Slater Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 10 Elect Kathryn A. Tesija Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 11 Elect Gregory D. Wasson Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 12 Ratification of Auditor Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 14 Adoption of Proxy Access Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 15 ShrHldr Proposal Regarding Network Neutrality ShrHldr Against Against For Verizon Communications Inc. VZ 92343V104 5/1/2014 16 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For Verizon Communications Inc. VZ 92343V104 5/1/2014 17 ShrHldr Proposal Regarding Approval of Severance Agreements ShrHldr Against Against For Verizon Communications Inc. VZ 92343V104 5/1/2014 18 ShrHldr Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Verizon Communications Inc. VZ 92343V104 5/1/2014 19 ShrHldr Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Verizon Communications Inc. VZ 92343V104 5/1/2014 20 ShrHldr Proposal Regarding Counting ShrHldr Votes ShrHldr Against Against For Virtus Investment Partners Inc DCA 92829A103 5/20/2014 Elect William R. Moyer Mgmt For For 99% Withhold 1% For Virtus Investment Partners Inc DCA 92829A103 5/20/2014 Elect James M. Oates Mgmt For For 99% Withhold 1% For Walgreen Co. WAG 1/8/2014 1 Elect Janice M. Babiak Mgmt For For For Walgreen Co. WAG 1/8/2014 2 Elect David J. Brailer Mgmt For For For Walgreen Co. WAG 1/8/2014 3 Elect Steven A. Davis Mgmt For For For Walgreen Co. WAG 1/8/2014 4 Elect William C. Foote Mgmt For For For Walgreen Co. WAG 1/8/2014 5 Elect Mark P. Frissora Mgmt For For For Walgreen Co. WAG 1/8/2014 6 Elect Ginger L. Graham Mgmt For For For Walgreen Co. WAG 1/8/2014 7 Elect Alan G. McNally Mgmt For For For Walgreen Co. WAG 1/8/2014 8 Elect Dominic P. Murphy Mgmt For For For Walgreen Co. WAG 1/8/2014 9 Elect Stefano Pessina Mgmt For For For Walgreen Co. WAG 1/8/2014 10 Elect Nancy M. Schlichting Mgmt For For For Walgreen Co. WAG 1/8/2014 11 Elect Alejandro Silva Mgmt For For For Walgreen Co. WAG 1/8/2014 12 Elect James A. Skinner Mgmt For For For Walgreen Co. WAG 1/8/2014 13 Elect Gregory D. Wasson Mgmt For For For Walgreen Co. WAG 1/8/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Walgreen Co. WAG 1/8/2014 15 Ratification of Auditor Mgmt For For For Walgreen Co. WAG 1/8/2014 16 ShrHldr Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Walgreen Co. WAG 1/8/2014 17 ShrHldr Proposal Regarding Proxy Access ShrHldr Against For Against Wellpoint Inc. WLP 94973V107 5/14/2014 1 Elect R. Kerry Clark Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 2 Elect Robert L. Dixon, Jr. Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 3 Elect Lewis Hay, III Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 4 Elect William J. Ryan Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 5 Ratification of Auditor Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 6 Advisory Vote on Executive Compensation Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 7 ShrHldr Proposal Regarding Prohibiting Political Spending ShrHldr Against Against For Wells Fargo Advantage Income Opportunities Fund EOD 94987C103 2/10/2014 Elect Isaiah Harris, Jr. Mgmt For For 97% Withhold 3% For Wells Fargo Advantage Income Opportunities Fund EOD 94987C103 2/10/2014 Elect David F. Larcker Mgmt For For 97% Withhold 3% For Wells Fargo Advantage Income Opportunities Fund EOD 94987C103 2/10/2014 Elect Olivia S. Mitchell Mgmt For For 97% Withhold 3% For Western Asset Emerging Markets Debt Fund Inc ESD 95766A101 4/25/2014 Elect Eileen A. Kamerick Mgmt For For 98% Withhold 2% For Western Asset Emerging Markets Debt Fund Inc ESD 95766A101 4/25/2014 Elect Riordan Roett Mgmt For For 98% Withhold 2% For Western Asset Emerging Markets Debt Fund Inc ESD 95766A101 4/25/2014 Elect Jeswald W. Salacuse Mgmt For For 98% Withhold 2% For American International Group, Inc. AIG 5/12/2014 8 Elect George L. Miles, Jr. Mgmt For Against Against American International Group, Inc. AIG 5/12/2014 9 Elect Henry S. Miller Mgmt For For For American International Group, Inc. AIG 5/12/2014 10 Elect Robert S. Miller Mgmt For For For American International Group, Inc. AIG 5/12/2014 11 Elect Suzanne Nora Johnson Mgmt For For For American International Group, Inc. AIG 5/12/2014 12 Elect Ronald A. Rittenmeyer Mgmt For For For American International Group, Inc. AIG 5/12/2014 13 Elect Douglas M. Steenland Mgmt For For For American International Group, Inc. AIG 5/12/2014 14 Elect Theresa M. Stone Mgmt For For For American International Group, Inc. AIG 5/12/2014 15 Advisory Vote on Executive Compensation Mgmt For For For American International Group, Inc. AIG 5/12/2014 16 Restatement of Protective Amendment to the Certificate of Incorporation Mgmt For For For American International Group, Inc. AIG 5/12/2014 17 Ratification of the Tax Asset Protection Plan Mgmt For For For American International Group, Inc. AIG 5/12/2014 18 Ratification of Auditor Mgmt For For For AMGEN Inc. AMGN 5/15/2014 1 Elect David Baltimore Mgmt For For For AMGEN Inc. AMGN 5/15/2014 2 Elect Frank J. Biondi, Jr. Mgmt For For For AMGEN Inc. AMGN 5/15/2014 3 Elect Robert A. Bradway Mgmt For For For AMGEN Inc. AMGN 5/15/2014 4 Elect François de Carbonnel Mgmt For For For AMGEN Inc. AMGN 5/15/2014 5 Elect Vance D. Coffman Mgmt For Against Against AMGEN Inc. AMGN 5/15/2014 6 Elect Robert A. Eckert Mgmt For For For AMGEN Inc. AMGN 5/15/2014 7 Elect Greg C. Garland Mgmt For For For AMGEN Inc. AMGN 5/15/2014 8 Elect Rebecca M. Henderson Mgmt For For For AMGEN Inc. AMGN 5/15/2014 9 Elect Frank C. Herringer Mgmt For For For AMGEN Inc. AMGN 5/15/2014 10 Elect Tyler Jacks Mgmt For For For AMGEN Inc. AMGN 5/15/2014 11 Elect Judith C. Pelham Mgmt For For For AMGEN Inc. AMGN 5/15/2014 12 Elect Ronald D. Sugar Mgmt For For For AMGEN Inc. AMGN 5/15/2014 13 Ratification of Auditor Mgmt For For For AMGEN Inc. AMGN 5/15/2014 14 Advisory Vote on Executive Compensation Mgmt For For For AMGEN Inc. AMGN 5/15/2014 15 ShrHldr Proposal Regarding Counting Abstentions ShrHldr Against Against For Archer-Daniels-Midland Company ADM 5/1/2014 1 Elect Alan L. Boeckmann Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 2 Elect Mollie Hale Carter Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 3 Elect Terrell K. Crews Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 4 Elect Pierre Dufour Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 5 Elect Donald E. Felsinger Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 6 Elect Antonio dos Santos Maciel Neto Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 7 Elect Patrick J. Moore Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 8 Elect Thomas F. O'Neill Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 9 Elect Francisco Sanchez Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 10 Elect Daniel Shih Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 11 Elect Kelvin R. Westbrook Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 12 Elect Patricia A. Woertz Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 13 Ratification of Auditor Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 15 ShrHldr Proposal Regarding Independent Board Chairman ShrHldr Against For Against Asia Pacific Fund Inc APB 044901A00 9/6/2013 Elect Robert F. Gunia Mgmt For For 89% Withhold 11% Against Asia Pacific Fund Inc APB 044901A00 9/6/2013 Elect Nicholas T. Sibley Mgmt For For 89% Withhold 11% For Asia Pacific Fund Inc APB 044901A00 9/6/2013 1 Approval of Investment Mgmt Agreement Mgmt For For 89% Withhold 11% For AT&T Inc. T 00206R102 4/25/2014 1 Elect Randall L. Stephenson Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 2 Elect Reuben V. Anderson Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 3 Elect Jaime Chico Pardo Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 4 Elect Scott T. Ford Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 5 Elect James P. Kelly Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 6 Elect Jon C. Madonna Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 7 Elect Michael B. McCallister Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 8 Elect John B. McCoy Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 9 Elect Beth E. Mooney Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 10 Elect Joyce M. Roché Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 11 Elect Matthew K. Rose Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 12 Elect Cynthia B. Taylor Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 13 Elect Laura D'Andrea Tyson Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 14 Ratification of Auditor Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 15 Advisory Vote on Executive Compensation Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 16 Approval of AT&T Severance Policy Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 17 ShrHldr Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against Against For AT&T Inc. T 00206R102 4/25/2014 18 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For AT&T Inc. T 00206R102 4/25/2014 19 ShrHldr Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Bank of America Corporation BAC 5/7/2014 1 Elect Sharon L. Allen Mgmt For Against Against Bank of America Corporation BAC 5/7/2014 2 Elect Susan S. Bies Mgmt For Against Against Bank of America Corporation BAC 5/7/2014 3 Elect Jack O. Bovender, Jr. Mgmt For For For Bank of America Corporation BAC 5/7/2014 4 Elect Frank P. Bramble, Sr. Mgmt For For For Bank of America Corporation BAC 5/7/2014 5 Elect Pierre J. P. de Weck Mgmt For For For Bank of America Corporation BAC 5/7/2014 6 Elect Arnold W. Donald Mgmt For For For Bank of America Corporation BAC 5/7/2014 7 Elect Charles K. Gifford Mgmt For For For Bank of America Corporation BAC 5/7/2014 8 Elect Charles O. Holliday, Jr. Mgmt For For For Bank of America Corporation BAC 5/7/2014 9 Elect Linda P. Hudson Mgmt For For For Bank of America Corporation BAC 5/7/2014 10 Elect Monica C. Lozano Mgmt For For For Bank of America Corporation BAC 5/7/2014 11 Elect Thomas J. May Mgmt For For For Bank of America Corporation BAC 5/7/2014 12 Elect Brian T. Moynihan Mgmt For For For Bank of America Corporation BAC 5/7/2014 13 Elect Lionel L. Nowell, III Mgmt For For For Bank of America Corporation BAC 5/7/2014 14 Elect Clayton S. Rose Mgmt For For For Bank of America Corporation BAC 5/7/2014 15 Elect R. David Yost Mgmt For For For Bank of America Corporation BAC 5/7/2014 16 Advisory Vote on Executive Compensation Mgmt For For For Bank of America Corporation BAC 5/7/2014 17 Ratification of Auditor Mgmt For Against Against Bank of America Corporation BAC 5/7/2014 18 Amendment to Series T Preferred Stock Mgmt For For For Bank of America Corporation BAC 5/7/2014 19 ShrHldr Proposal Regarding Cumulative Voting ShrHldr Against Against For Bank of America Corporation BAC 5/7/2014 20 ShrHldr Proposal Regarding Proxy Access ShrHldr Against Against For Bank of America Corporation BAC 5/7/2014 21 ShrHldr Proposal Regarding Lending Portfolio Exposure To Climate Change Risk ShrHldr Against Against For Bank of America Corporation BAC 5/7/2014 22 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against For Against Bank of New York Mellon Corporation BK 4/8/2014 1 Elect Ruth E. Bruch Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 2 Elect Nicholas M. Donofrio Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 3 Elect Jeffrey A. Goldstein Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 4 Elect Gerald L. Hassell Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 5 Elect Edmund F. Kelly Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 6 Elect Richard J. Kogan Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 7 Elect Michael J. Kowalski Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 8 Elect John A. Luke, Jr. Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 9 Elect Mark A. Nordenberg Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 10 Elect Catherine A. Rein Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 11 Elect William C. Richardson Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 12 Elect Samuel C. Scott III Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 13 Elect Wesley W. von Schack Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 14 Advisory Vote on Executive Compensation Mgmt For For For BlackRock Real Asset Equity Trust BCF 09254B109 7/30/2013 Elect Jerrold B. Harris Mgmt For For 97% Withhold 3% For BlackRock S&P Quality Rankings Global Equity Managed Trust BQY 09250D109 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 98.5% Withhold 1.5% For BlackRock S&P Quality Rankings Global Equity Managed Trust BQY 09250D109 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 98.5% Withhold 1.5% For BlackRock S&P Quality Rankings Global Equity Managed Trust BQY 09250D109 7/30/2013 Elect Henry Gabbay Mgmt For For 98.5% Withhold 1.5% For BlackRock S&P Quality Rankings Global Equity Managed Trust BQY 09250D109 7/30/2013 Elect Jerrold B. Harris Mgmt For For 98.5% Withhold 1.5% For BlackRock Strategic Bond Trust BHD 09249G106 10/25/2013 1 Reorganization Mgmt For For 93.5% Against 4.5% Abstain 2% For BlackRock Utility and Infrastructure Trust BUI 09248D104 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 98% Withhold 2% For BlackRock Utility and Infrastructure Trust BUI 09248D104 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 98% Withhold 2% For BlackRock Utility and Infrastructure Trust BUI 09248D104 7/30/2013 Elect Henry Gabbay Mgmt For For 98% Withhold 2% For BlackRock Utility and Infrastructure Trust BUI 09248D104 7/30/2013 Elect Jerrold B. Harris Mgmt For For 98% Withhold 2% For Boston Scientific Corporation BSX 5/6/2014 1 Elect Bruce L. Byrnes Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 2 Elect Nelda J. Connors Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 3 Elect Kristina M. Johnson Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 4 Elect Edward J. Ludwig Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 5 Elect Michael F. Mahoney Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 6 Elect Ernest Mario Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 7 Elect N.J. Nicholas, Jr. Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 8 Elect Pete M. Nicholas Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 9 Elect Uwe E. Reinhardt Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 10 Elect David J. Roux Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 11 Elect John E. Sununu Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 13 Amendment to the 2006 Global Employee Stock Ownership Plan Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 14 Ratification of Auditor Mgmt For For For Boston Scientific Corporation BSX 5/6/2014 15 ShrHldr Proposal Regarding Animal Welfare ShrHldr Against Against For Brookfield Global Listed Infrastructure Income Fund Inc INF 11273Q109 5/20/2014 Elect Louis P. Salvatore Mgmt For For 99% Withhold 1% For Brookfield Global Listed Infrastructure Income Fund Inc INF 11273Q109 5/20/2014 Elect Johnathan C. Tyras Mgmt For For 99% Withhold 1% For Calamos Global Dynamic Income Fund CHW 12811L107 6/25/2014 Elect John P. Calamos, Sr. Mgmt For For 98% Abstain 2% For Calamos Global Dynamic Income Fund CHW 12811L107 6/25/2014 Elect William R. Rybak Mgmt For For 98% Abstain 2% For Calamos Strategic Total Return Fund CSQ 6/25/2014 Elect John P. Calamos, Sr. Mgmt For For 98% Abstain 2% For Calamos Strategic Total Return Fund CSQ 6/25/2014 Elect William R. Rybak Mgmt For For 98% Abstain 2% For Capital One Financial Corporation COF 14040H105 5/1/2014 1 Elect Richard D. Fairbank Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 2 Elect Patrick W. Gross Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 3 Elect Ann F. Hackett Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 4 Elect Lewis Hay, III Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 5 Elect Benjamin P. Jenkins, III Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 6 Elect Pierre E. Leroy Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 7 Elect Peter E. Raskind Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 8 Elect Mayo A. Shattuck III Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 9 Elect Bradford H. Warner Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 10 Elect Catherine G. West Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 11 Ratification of Auditor Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 12 Amendment to the 2004 Stock Incentive Plan Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 14 Elimination of Supermajority Requirement for Future Amendments to the Bylaws and the Certificate Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 15 Elimination of Supermajority Requirement for the Removal of Directors Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 16 Elimination of Supermajority Requirement for Certain Business Combinations Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 17 ShrHldr Proposal Regarding Independent Board Chairman ShrHldr Against For Against The China Fund, Inc. CHN 3/13/2014 Elect William Kirby Mgmt For For 93% Withhold 7% For The China Fund, Inc. CHN 3/13/2014 Elect Nigel S. Tulloch Mgmt For For 93% Withhold 7% For The China Fund, Inc. CHN 3/13/2014 Elect Gary L. French Mgmt For For 93% Withhold 7% For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 1 Elect Carol A. Bartz Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 2 Elect Marc Benioff Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 3 Elect Gregory Q. Brown Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 4 Elect M. Michele Burns Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 5 Elect Michael D. Capellas Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 6 Elect John T. Chambers Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 7 Elect Brian L. Halla Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 8 Elect John L. Hennessy Mgmt For Against Against Cisco Systems, Inc. CSCO 17275R102 11/19/2013 9 Elect Kristina M. Johnson Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 10 Elect Roderick C. McGeary Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 11 Elect Arun Sarin Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 12 Elect Steven M. West Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 13 Amendment to the 2005 Stock Incentive Plan Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 14 Advisory Vote on Executive Compensation Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 15 Ratification of Auditor Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 16 ShrHldr Proposal Regarding Proxy Advice Contest ShrHldr Against Against For Citigroup Inc. C 4/22/2014 1 Elect Michael L. Corbat Mgmt For For For Citigroup Inc. C 4/22/2014 2 Elect Duncan P. Hennes Mgmt For For For Citigroup Inc. C 4/22/2014 3 Elect Franz B. Humer Mgmt For For For Citigroup Inc. C 4/22/2014 4 Elect Eugene M. McQuade Mgmt For For For Citigroup Inc. C 4/22/2014 5 Elect Michael E. O'Neill Mgmt For For For Citigroup Inc. C 4/22/2014 6 Elect Gary M. Reiner Mgmt For For For Citigroup Inc. C 4/22/2014 7 Elect Judith Rodin Mgmt For Against Against Citigroup Inc. C 4/22/2014 8 Elect Robert L. Ryan Mgmt For For For Citigroup Inc. C 4/22/2014 9 Elect Anthony M. Santomero Mgmt For For For Citigroup Inc. C 4/22/2014 10 Elect Joan E. Spero Mgmt For For For Citigroup Inc. C 4/22/2014 11 Elect Diana L. Taylor Mgmt For For For Citigroup Inc. C 4/22/2014 12 Elect William S. Thompson, Jr. Mgmt For For For Citigroup Inc. C 4/22/2014 13 Elect James S. Turley Mgmt For For For Citigroup Inc. C 4/22/2014 14 Elect Ernesto Zedillo Ponce de Leon Mgmt For For For Citigroup Inc. C 4/22/2014 15 Ratification of Auditor Mgmt For For For Citigroup Inc. C 4/22/2014 16 Advisory Vote on Executive Compensation Mgmt For Against Against Citigroup Inc. C 4/22/2014 17 Approval of the 2014 Stock Incentive Plan Mgmt For For For Citigroup Inc. C 4/22/2014 18 ShrHldr Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Citigroup Inc. C 4/22/2014 19 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For Citigroup Inc. C 4/22/2014 20 ShrHldr Proposal Regarding Director Indemnification ShrHldr Against Against For Citigroup Inc. C 4/22/2014 21 ShrHldr Proposal Regarding Proxy Access ShrHldr Against Against For Clough Global Allocation Fund GLV 18913Y103 7/15/2013 Elect Edmund J. Burke Mgmt For For 95.5% Withhold 4.5% For Clough Global Allocation Fund GLV 18913Y103 7/15/2013 Elect John F. Mee Mgmt For For 95.5% Withhold 4.5% For Clough Global Allocation Fund GLV 18913Y103 7/15/2013 Elect Vincent W. Versaci Mgmt For For 95.5% Withhold 4.5% For Cohen & Steers Dividend Majors Fund, Inc. DVM 19248G106 4/24/2014 1 Combination of Funds Mgmt For For 91% Against 5% Abstain 4% For Cohen & Steers Dividend Majors Fund, Inc. DVM 19248G106 4/24/2014 Elect Bonnie Cohen Mgmt For For 90.5% Withhold 9.5% For Cohen & Steers Dividend Majors Fund, Inc. DVM 19248G106 4/24/2014 Elect Michael Clark Mgmt For For 90.5% Withhold 9.5% For Cohen & Steers Dividend Majors Fund, Inc. DVM 19248G106 4/24/2014 Elect Richard E. Kroon Mgmt For For 90.5% Withhold 9.5% For Cohen & Steers Infrastructure Fund Inc UTF 19248A109 4/24/2014 Elect Bonnie Cohen Mgmt For For 97.5% Withhold 2.5% For Cohen & Steers Infrastructure Fund Inc UTF 19248A109 4/24/2014 Elect Michael Clark Mgmt For For 97.5% Withhold 2.5% For Cohen & Steers Infrastructure Fund Inc UTF 19248A109 4/24/2014 Elect Richard E. Kroon Mgmt For For 97.5% Withhold 2.5% For Cohen & Steers Quality Income Realty Fund, Inc. RQI 19247L106 4/24/2014 Elect Bonnie Cohen Mgmt For For 97.5% Withhold 2.5% For Devon Energy Corporation DVN 25179M103 6/4/2014 3 Ratification of Auditor Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 4 ShrHldr Proposal Regarding Carbon Asset Risk Report ShrHldr Against Against For Devon Energy Corporation DVN 25179M103 6/4/2014 5 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against For Against Devon Energy Corporation DVN 25179M103 6/4/2014 6 ShrHldr Proposal Regarding Report on Lobbying Activities Related to Energy Policy and Climate Change ShrHldr Against Against For DIRECTV DTV 25490A309 4/29/2014 1 Elect Neil R. Austrian Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 2 Elect Ralph F. Boyd, Jr. Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 3 Elect Abelardo E. Bru Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 4 Elect David B. Dillon Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 5 Elect Samuel A. DiPiazza, Jr. Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 6 Elect Dixon R. Doll Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 7 Elect Charles R. Lee Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 8 Elect Peter A. Lund Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 9 Elect Nancy S. Newcomb Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 10 Elect Lorrie M. Norrington Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 11 Elect Anthony J. Vinciquerra Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 12 Elect Michael D. White Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 13 Ratification of Auditor Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 14 Advisory Vote on Executive Compensation Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 15 ShrHldr Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against Against For DIRECTV DTV 25490A309 4/29/2014 16 ShrHldr Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Walt Disney Co. DIS 3/18/2014 1 Elect Susan E. Arnold Mgmt For For For Walt Disney Co. DIS 3/18/2014 2 Elect John S. Chen Mgmt For For For Walt Disney Co. DIS 3/18/2014 3 Elect Jack Dorsey Mgmt For For For Walt Disney Co. DIS 3/18/2014 4 Elect Robert A. Iger Mgmt For For For Walt Disney Co. DIS 3/18/2014 5 Elect Fred H. Langhammer Mgmt For For For Walt Disney Co. DIS 3/18/2014 6 Elect Aylwin B. Lewis Mgmt For For For Walt Disney Co. DIS 3/18/2014 7 Elect Monica C. Lozano Mgmt For For For Walt Disney Co. DIS 3/18/2014 8 Elect Robert W. Matschullat Mgmt For For For Walt Disney Co. DIS 3/18/2014 9 Elect Sheryl Sandberg Mgmt For For For Walt Disney Co. DIS 3/18/2014 10 Elect Orin C. Smith Mgmt For Against Against Walt Disney Co. DIS 3/18/2014 11 Ratification of Auditor Mgmt For For For Walt Disney Co. DIS 3/18/2014 12 Advisory Vote on Executive Compensation Mgmt For Against Against Walt Disney Co. DIS 3/18/2014 13 Right to Call a Special Meeting Mgmt For For For Walt Disney Co. DIS 3/18/2014 14 ShrHldr Proposal Regarding Proxy Access ShrHldr Against For Against Walt Disney Co. DIS 3/18/2014 15 ShrHldr Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against Against For Dow Chemical Company DOW 5/15/2014 1 Elect Arnold A. Allemang Mgmt For For For Dow Chemical Company DOW 5/15/2014 2 Elect Ajay S. Banga Mgmt For For For Dow Chemical Company DOW 5/15/2014 3 Elect Jacqueline K. Barton Mgmt For For For Dow Chemical Company DOW 5/15/2014 4 Elect James A. Bell Mgmt For For For Dow Chemical Company DOW 5/15/2014 5 Elect Jeff M. Fettig Mgmt For For For Dow Chemical Company DOW 5/15/2014 6 Elect Andrew N. Liveris Mgmt For For For Dow Chemical Company DOW 5/15/2014 7 Elect Paul Polman Mgmt For For For Dow Chemical Company DOW 5/15/2014 8 Elect Dennis H. Reilley Mgmt For For For Dow Chemical Company DOW 5/15/2014 9 Elect James M. Ringler Mgmt For For For Dow Chemical Company DOW 5/15/2014 10 Elect Ruth G. Shaw Mgmt For Against Against Dow Chemical Company DOW 5/15/2014 11 Ratification of Auditor Mgmt For For For Dow Chemical Company DOW 5/15/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Dow Chemical Company DOW 5/15/2014 13 Amendment to the 2012 Stock Incentive Plan Mgmt For For For Dow Chemical Company DOW 5/15/2014 14 ShrHldr Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Dow Chemical Company DOW 5/15/2014 15 ShrHldr Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Duff & Phelps Global Utility Income Fund Inc DPG 26433C105 6/19/2014 Elect Geraldine M. McNamara Mgmt For For 98% Withhold 2% For Duff & Phelps Global Utility Income Fund Inc DPG 26433C105 6/19/2014 Elect Christian H. Poindexter Mgmt For For 98% Withhold 2% For Duff & Phelps Global Utility Income Fund Inc DPG 26433C105 6/19/2014 Elect Carl F. Pollard Mgmt For For 98% Withhold 2% For DWS High Income Opportunities Fund Inc DHG 23339M204 9/4/2013 Elect Henry P. Becton, Jr. Mgmt For For 96% Withhold 4% For DWS High Income Opportunities Fund Inc DHG 23339M204 9/4/2013 Elect Paul K. Freeman Mgmt For For 96% Withhold 4% For DWS High Income Opportunities Fund Inc DHG 23339M204 9/4/2013 Elect William R. McClayton Mgmt For For 96% Withhold 4% For DWS High Income Opportunities Fund Inc DHG 23339M204 9/4/2013 Elect Jean Gleason Stromberg Mgmt For For 96% Withhold 4% For Eaton Vance Municipal Bond Fund II EIV 27827K109 7/19/2013 Elect Scott E. Eston Mgmt For For 98.5% Withhold 1.5% For Eaton Vance Municipal Bond Fund II EIV 27827K109 7/19/2013 Elect Thomas E. Faust, Jr. Mgmt For For 98.5% Withhold 1.5% For Eaton Vance Municipal Bond Fund II EIV 27827K109 7/19/2013 Elect Allen R. Freedman Mgmt For For 98.5% Withhold 1.5% For Eaton Vance National Municipal Opportunities Trust EOT 27829L105 1/23/2014 Elect William H. Park Mgmt For For 99% Withhold 1% For Eaton Vance National Municipal Opportunities Trust EOT 27829L105 1/23/2014 Elect Ronald A. Pearlman Mgmt For For 99% Withhold 1% For Eaton Vance National Municipal Opportunities Trust EOT 27829L105 1/23/2014 Elect Harriett Tee Taggart Mgmt For For 99% Withhold 1% For Eaton Vance Senior Income Trust EOI 7/19/2013 Elect Helen Frame Peters Mgmt For For 91% Withhold 9% For Eaton Vance Senior Income Trust EOI 7/19/2013 Elect Lynn A. Stout Mgmt For For 91% Withhold 9% For Eaton Vance Senior Income Trust EOI 7/19/2013 Elect Ralph F. Verni Mgmt For For 91% Withhold 9% For Eaton Vance Senior Income Trust EFT 3/27/2014 Elect Thomas E. Faust Mgmt For For 96% Withhold 4% For Eaton Vance Senior Income Trust EFT 3/27/2014 Elect Allen R. Freedman Mgmt For For 96% Withhold 4% For Eaton Vance Senior Income Trust EFT 3/27/2014 Elect Valerie A. Mosley Mgmt For For 96% Withhold 4% For EMC Corporation EMC 4/30/2014 1 Elect Michael W. Brown Mgmt For For For EMC Corporation EMC 4/30/2014 2 Elect Randolph L. Cowen Mgmt For For For EMC Corporation EMC 4/30/2014 3 Elect Gail Deegan Mgmt For For For EMC Corporation EMC 4/30/2014 4 Elect James S. DiStasio Mgmt For For For EMC Corporation EMC 4/30/2014 5 Elect John R. Egan Mgmt For For For EMC Corporation EMC 4/30/2014 6 Elect William D. Green Mgmt For For For EMC Corporation EMC 4/30/2014 7 Elect Edmund F. Kelly Mgmt For For For EMC Corporation EMC 4/30/2014 8 Elect Jami Miscik Mgmt For For For EMC Corporation EMC 4/30/2014 9 Elect Paul Sagan Mgmt For For For EMC Corporation EMC 4/30/2014 10 Elect David N. Strohm Mgmt For For For EMC Corporation EMC 4/30/2014 11 Elect Joseph M. Tucci Mgmt For For For EMC Corporation EMC 4/30/2014 12 Ratification of Auditor Mgmt For For For EMC Corporation EMC 4/30/2014 13 Advisory Vote on Executive Compensation Mgmt For For For EMC Corporation EMC 4/30/2014 14 ShrHldr Proposal Regarding Independent Board Chairman ShrHldr Against For Against EMC Corporation EMC 4/30/2014 15 ShrHldr Proposal Regarding Incorporation of Values in Political Spending ShrHldr Against Against For EOG Resources, Inc. EOG 26875P101 5/1/2014 1 Elect Janet F. Clark Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 2 Elect Charles R. Crisp Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 3 Elect James C. Day Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 4 Elect Mark G. Papa Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 5 Elect H. Leighton Steward Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 6 Elect Donald F. Textor Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 7 Elect William R. Thomas Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 8 Elect Frank G. Wisner Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 9 Ratification of Auditor Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 10 Advisory Vote on Executive Compensation Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 11 ShrHldr Proposal Regarding Hydraulic Fracturing ShrHldr Against Against For EOG Resources, Inc. EOG 26875P101 5/1/2014 12 ShrHldr Proposal Regarding Methane Reduction Targets ShrHldr Against Against For Exelon Corporation EXC 30161N101 5/6/2014 1 Elect Anthony K. Anderson Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 2 Elect Ann C. Berzin Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 6 Elect James A. Johnson Mgmt For Against Against Goldman Sachs Group Inc. GS 38141G104 5/16/2014 7 Elect Lakshmi N. Mittal Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 8 Elect Adebayo O. Ogunlesi Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 9 Elect Peter Oppenheimer Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 10 Elect James J. Schiro Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 11 Elect Debora L. Spar Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 12 Elect Mark E. Tucker Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 13 Elect David A. Viniar Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 14 Advisory Vote on Executive Compensation Mgmt For Against Against Goldman Sachs Group Inc. GS 38141G104 5/16/2014 15 Ratification of Auditor Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 16 ShrHldr Proposal Regarding Proxy Access ShrHldr Against Against For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 1 Amendment of Agreement and Declaration of Trust Regarding Board Size Mgmt For For 95% Against 2% Abstain 3% For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 2 Elect Randall C. Barnes Mgmt For For 96.5% Against 2 Abstain 1.5% For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 3 Elect Donald C. Cacciapaglia Mgmt For For 96.5%Against 2%Abstain 1.5% For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 4 Elect Donald A. Chubb Jr. Mgmt For For 96.5%Against 2%Abstain 1.5% For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 5 Elect Jerry B. Farley Mgmt For For 96% Against 2.5% Abstain 1.5% For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 6 Elect Maynard F. Oliverius Mgmt For For 96% Against 2.5% Abstain 1.5% For Hewlett-Packard Company HPQ 3/19/2014 1 Elect Marc L. Andreessen Mgmt For Against Against Hewlett-Packard Company HPQ 3/19/2014 2 Elect Shumeet Banerji Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 3 Elect Robert R. Bennett Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 4 Elect Rajiv L. Gupta Mgmt For Against Against Hewlett-Packard Company HPQ 3/19/2014 5 Elect Raymond J. Lane Mgmt For Against Against Hewlett-Packard Company HPQ 3/19/2014 6 Elect Ann M. Livermore Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 7 Elect Raymond E. Ozzie Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 8 Elect Gary M Reiner Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 9 Elect Patricia F. Russo Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 10 Elect James A. Skinner Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 11 Elect Margaret C. Whitman Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 12 Elect Ralph V. Whitworth Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 13 Ratification of Auditor Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 15 ShrHldr Proposal Regarding Formation of a Human Rights Committee ShrHldr Against Against For Home Depot, Inc. HD 5/22/2014 1 Elect F. Duane Ackerman Mgmt For For For Home Depot, Inc. HD 5/22/2014 2 Elect Francis S. Blake Mgmt For For For Home Depot, Inc. HD 5/22/2014 3 Elect Ari Bousbib Mgmt For For For Home Depot, Inc. HD 5/22/2014 4 Elect Gregory D. Brenneman Mgmt For For For Home Depot, Inc. HD 5/22/2014 5 Elect J. Frank Brown Mgmt For For For Home Depot, Inc. HD 5/22/2014 6 Elect Albert P. Carey Mgmt For For For Home Depot, Inc. HD 5/22/2014 7 Elect Armando M. Codina Mgmt For Against Against Home Depot, Inc. HD 5/22/2014 8 Elect Helena B. Foulkes Mgmt For For For Home Depot, Inc. HD 5/22/2014 9 Elect Wayne M. Hewett Mgmt For For For Home Depot, Inc. HD 5/22/2014 10 Elect Karen Katen Mgmt For For For Home Depot, Inc. HD 5/22/2014 11 Elect Mark Vadon Mgmt For For For Home Depot, Inc. HD 5/22/2014 12 Ratification of Auditor Mgmt For For For Home Depot, Inc. HD 5/22/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Home Depot, Inc. HD 5/22/2014 14 ShrHldr Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Home Depot, Inc. HD 5/22/2014 15 ShrHldr Proposal Regarding Employment Diversity Report ShrHldr Against Against For The India Fund, Inc. IFN 2/3/2014 1 Elimination of Fundamental Policy Governing Semi-Annual Repurchase Offers Mgmt For For 80% Against 18.5% Abstain 1.5% For Intel Corporation INTC 5/22/2014 1 Elect Charlene Barshefsky Mgmt For For For Intel Corporation INTC 5/22/2014 2 Elect Andy D. Bryant Mgmt For For For Intel Corporation INTC 5/22/2014 3 Elect Susan L. Decker Mgmt For For For Intel Corporation INTC 5/22/2014 4 Elect John J. Donahoe Mgmt For For For Intel Corporation INTC 5/22/2014 5 Elect Reed E. Hundt Mgmt For For For Intel Corporation INTC 5/22/2014 6 Elect Brian M. Krzanich Mgmt For For For Intel Corporation INTC 5/22/2014 7 Elect James D. Plummer Mgmt For For For Intel Corporation INTC 5/22/2014 8 Elect David S. Pottruck Mgmt For For For Intel Corporation INTC 5/22/2014 9 Elect Frank D. Yeary Mgmt For For For Intel Corporation INTC 5/22/2014 10 Elect David B. Yoffie Mgmt For For For Intel Corporation INTC 5/22/2014 11 Ratification of Auditor Mgmt For For For Intel Corporation INTC 5/22/2014 12 Advisory Vote on Executive Compensation Mgmt For For For International Business Machines Corporation IBM 4/29/2014 1 Elect Alain J. P. Belda Mgmt For Against Against International Business Machines Corporation IBM 4/29/2014 2 Elect William R. Brody Mgmt For For For International Business Machines Corporation IBM 4/29/2014 3 Elect Kenneth I. Chenault Mgmt For For For International Business Machines Corporation IBM 4/29/2014 4 Elect Michael L. Eskew Mgmt For Against Against International Business Machines Corporation IBM 4/29/2014 5 Elect David N. Farr Mgmt For For For International Business Machines Corporation IBM 4/29/2014 6 Elect Shirley A. Jackson Mgmt For For For International Business Machines Corporation IBM 4/29/2014 7 Elect Andrew N. Liveris Mgmt For Against Against International Business Machines Corporation IBM 4/29/2014 8 Elect W. James McNerney, Jr. Mgmt For For For International Business Machines Corporation IBM 4/29/2014 9 Elect James W. Owens Mgmt For For For International Business Machines Corporation IBM 4/29/2014 10 Elect Virginia M. Rometty Mgmt For For For International Business Machines Corporation IBM 4/29/2014 11 Elect Joan E. Spero Mgmt For For For International Business Machines Corporation IBM 4/29/2014 12 Elect Sidney Taurel Mgmt For For For International Business Machines Corporation IBM 4/29/2014 13 Elect Lorenzo H. Zambrano Treviño Mgmt For Against Against International Business Machines Corporation IBM 4/29/2014 14 Ratification of Auditor Mgmt For For For International Business Machines Corporation IBM 4/29/2014 15 Advisory Vote on Executive Compensation Mgmt For For For International Business Machines Corporation IBM 4/29/2014 16 Re-approve Performance Goals of the Company's Long-Term Incentive Awards Mgmt For For For International Business Machines Corporation IBM 4/29/2014 17 2014 Employees Stock Purchase Plan Mgmt For For For International Business Machines Corporation IBM 4/29/2014 18 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For International Business Machines Corporation IBM 4/29/2014 19 ShrHldr Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against International Business Machines Corporation IBM 4/29/2014 20 ShrHldr Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against Against For Invesco VLT 46132L107 8/2/2013 1 Elect R. Craig Kennedy Mgmt For For 98% Against 1% Abstain 1% For Invesco VLT 46132L107 8/2/2013 2 Elect Colin D. Meadows Mgmt For For 98% Against 1% Abstain 1% For Invesco VLT 46132L107 8/2/2013 3 Elect Hugo F. Sonnenschein Mgmt For For 98% Against 1% Abstain 1% For Invesco Mun Income Opportunities Trust II IIM 46132P108 8/8/2013 Elect Albert R. Dowden Mgmt For For 95% Withhold 5% For Invesco Mun Income Opportunities Trust II IIM 46132P108 8/8/2013 Elect Hugo F. Sonnenschein Mgmt For For 95% Withhold 5% For Invesco Mun Income Opportunities Trust II IIM 46132P108 8/8/2013 Elect Raymond Stickel, Jr. Mgmt For For 95% Withhold 5% For Invesco Mun Income Opportunities Trust II IIM 46132P108 8/8/2013 Elect Albert R. Dowden Mgmt For For 95% Withhold 5% For Invesco Mun Income Opportunities Trust II IIM 46132P108 8/8/2013 Elect Hugo F. Sonnenschein Mgmt For For 95% Withhold 5% For Invesco Mun Income Opportunities Trust II IIM 46132P108 8/8/2013 Elect Raymond Stickel, Jr. Mgmt For For 95% Withhold 5% For Invesco Municipal Income Opportunities Trust OIA 46132X101 8/8/2013 Elect Albert R. Dowden Mgmt For For 97% Withhold 3% For Invesco Municipal Income Opportunities Trust OIA 46132X101 8/8/2013 Elect Prema Mathai-Davis Mgmt For For 97% Withhold 3% For Invesco Municipal Income Opportunities Trust OIA 46132X101 8/8/2013 Elect Hugo F. Sonnenschein Mgmt For For 97% Withhold 3% For Invesco Municipal Income Opportunities Trust OIA 46132X101 8/8/2013 Elect Raymond Stickel, Jr. Mgmt For For 97% Withhold 3% For Invesco Municipal Opportunity Trust VMO 46132C107 8/2/2013 1 Elect R. Craig Kennedy Mgmt For For 96.5% Withhold 3.5% For Invesco Municipal Opportunity Trust VMO 46132C107 8/2/2013 2 Elect Colin D. Meadows Mgmt For For 96.5% Withhold 3.5% For Invesco Municipal Trust VKQ 46131J103 8/2/2013 1 Elect R. Craig Kennedy Mgmt For For 96% Withhold 4% For Eli Lilly and Company LLY 5/5/2014 4 Elect John C. Lechleiter Mgmt For For For Eli Lilly and Company LLY 5/5/2014 5 Elect Marschall S. Runge Mgmt For For For Eli Lilly and Company LLY 5/5/2014 6 Ratification of Auditor Mgmt For For For Eli Lilly and Company LLY 5/5/2014 7 Advisory Vote on Executive Compensation Mgmt For For For LMP Capital and Income Fund Inc SCD 50208A102 3/28/2014 Elect Eileen A. Kamerick Mgmt For For 98% Withhold 2% For LMP Capital and Income Fund Inc SCD 50208A102 3/28/2014 Elect Riordan Roett Mgmt For For 98% Withhold 2% For LMP Capital and Income Fund Inc SCD 50208A102 3/28/2014 Elect Jeswald W. Salacuse Mgmt For For 98% Withhold 2% For LMP Capital and Income Fund Inc SCD 50208A102 3/28/2014 Elect Kenneth D. Fuller Mgmt For For 98% Withhold 2% For LMP Real Estate Income Fund Inc RIT 50208C108 4/25/2014 Elect Daniel P. Cronin Mgmt For For 93.5% Withhold 6.5% For LMP Real Estate Income Fund Inc RIT 50208C108 4/25/2014 Elect Paolo M. Cucchi Mgmt For For 93.5% Withhold 6.5% For LMP Real Estate Income Fund Inc RIT 50208C108 4/25/2014 Elect Riordan Roett Mgmt For For 93.5% Withhold 6.5% For LMP Real Estate Income Fund Inc RIT 50208C108 4/25/2014 Elect Kenneth D. Fuller Mgmt For For 93.5% Withhold 6.5% For Lockheed Martin Corporation LMT 4/24/2014 1 Elect Daniel F. Akerson Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 2 Elect Nolan D. Archibald Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 3 Elect Rosalind G. Brewer Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 4 Elect David B. Burritt Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 5 Elect James O. Ellis, Jr. Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 6 Elect Thomas J. Falk Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 7 Elect Marillyn A. Hewson Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 8 Elect Gwendolyn S. King Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 9 Elect James M. Loy Mgmt For Against Against Lockheed Martin Corporation LMT 4/24/2014 10 Elect Douglas H. McCorkindale Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 11 Elect Joseph W. Ralston Mgmt For Against Against Lockheed Martin Corporation LMT 4/24/2014 12 Elect Anne L. Stevens Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 13 Ratification of Auditor Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 15 Amendment to the 2011 Incentive Performance Award Plan Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 16 ShrHldr Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Lockheed Martin Corporation LMT 4/24/2014 17 ShrHldr Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Lockheed Martin Corporation LMT 4/24/2014 18 ShrHldr Proposal Regarding Recoupment of Unearned Bonuses ShrHldr Against Against For Macy's Inc. M 55616P104 5/16/2014 1 Elect Stephen F. Bollenbach Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 2 Elect Deirdre P. Connelly Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 3 Elect Meyer Feldberg Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 4 Elect Sara L. Levinson Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 5 Elect Terry J. Lundgren Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 6 Elect Joseph Neubauer Mgmt For Against Against Macy's Inc. M 55616P104 5/16/2014 7 Elect Joyce M. Roché Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 8 Elect Paul C. Varga Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 9 Elect Craig E. Weatherup Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 10 Elect Marna C. Whittington Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 11 Ratification of Auditor Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 13 Amendment to the Omnibus Incentive Compensation Plan Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 1 Elect Gregory H. Boyce Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 2 Elect Pierre R. Brondeau Mgmt For Against Against Marathon Oil Corporation MRO 4/30/2014 3 Elect Linda Z. Cook Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 4 Elect Chadwick C. Deaton Mgmt For Against Against Marathon Oil Corporation MRO 4/30/2014 5 Elect Shirley A. Jackson Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 6 Elect Philip Lader Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 7 Elect Michael E.J. Phelps Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 8 Elect Dennis H. Reilley Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 9 Elect Lee M. Tillman Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 10 Ratification of Auditor Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 11 Advisory Vote on Executive Compensation Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 12 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against For Against Marathon Oil Corporation MRO 4/30/2014 13 ShrHldr Proposal Regarding Methane Emissions Reporting and Reduction Targets ShrHldr Against Against For Marsh & McLennan Companies, Inc. MMC 5/15/2014 1 Elect Óscar Fanjul Martín Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 2 Elect Daniel S. Glaser Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 3 Elect H. Edward Hanway Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 4 Elect Ian Lang Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 5 Elect Elaine La Roche Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 6 Elect Steven A. Mills Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 7 Elect Bruce P. Nolop Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 8 Elect Marc D. Oken Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 9 Elect Morton O. Schapiro Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 10 Elect Adele S. Simmons Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 11 Elect Lloyd M. Yates Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 12 Elect R. David Yost Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 14 Ratification of Auditor Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 1 Elect Cheryl W. Grisé Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 2 Elect Carlos M. Gutierrez Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 3 Elect R. Glenn Hubbard Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 4 Elect Steven A. Kandarian Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 5 Elect John M. Keane Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 6 Elect Alfred F. Kelly, Jr. Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 7 Elect William E. Kennard Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 8 Elect James M. Kilts Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 9 Elect Catherine R. Kinney Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 10 Elect Denise M. Morrison Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 11 Elect Kenton J. Sicchitano Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 12 Elect Lulu C. Wang Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 13 Ratification of Auditor Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 14 Advisory Vote on Executive Compensation Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 15 2015 Stock and Incentive Compensation Plan Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 16 Non-Mgmt Director Stock Compensation Plan Mgmt For For For MFS High Income Municipal Trust 59318D104 10/3/2013 Elect Maureen R. Goldfarb Mgmt For For: 96% Withhold: 4% For MFS High Income Municipal Trust 59318D104 10/3/2013 Elect Robert J. Manning Mgmt For For: 96% Withhold: 4% For MFS High Yield Municipal Trust 59318E102 10/3/2013 Elect Maureen R. Goldfarb Mgmt For For: 97% Withhold: 3% For MFS High Yield Municipal Trust 59318E102 10/3/2013 Elect Robert J. Manning Mgmt For For: 97% Withhold: 3% For MFS Intermediate High Income Fund 59318T109 10/3/2013 Elect Maureen R. Goldfarb Mgmt For Vote Note: For 96% Withhold 4% For MFS Intermediate High Income Fund 59318T109 10/3/2013 Elect Robert J. Manning Mgmt For Vote Note: For 96% Withhold 4% For MFS Intermediate High Income Fund 59318T109 10/3/2013 Elect Laurie J. Thomsen Mgmt For Vote Note: For 96% Withhold 4% For MFS Investment Grade Municipal Trust 59318B108 10/3/2013 Elect Maureen R. Goldfarb Mgmt For For: 97% Withhold: 3% For MFS Investment Grade Municipal Trust 59318B108 10/3/2013 Elect Robert J. Manning Mgmt For For: 97% Withhold: 3% For Microsoft Corporation MSFT 11/19/2013 1 Elect Steven A. Ballmer Mgmt For For For Microsoft Corporation MSFT 11/19/2013 2 Elect Dina Dublon Mgmt For For For Microsoft Corporation MSFT 11/19/2013 3 Elect William H. Gates III Mgmt For For For Microsoft Corporation MSFT 11/19/2013 4 Elect Maria Klawe Mgmt For For For Nuveen Tax-Advantaged Dividend Growth Fund NBD 67074Q102 8/7/2013 Elect Carole E. Stone Mgmt For For 98.5% Withhold 1.5% For Nuveen Tax-Advantaged Dividend Growth Fund NBD 67074Q102 8/7/2013 Elect Virginia L. Stringer Mgmt For For 98.5% Withhold 1.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Enrique R. Arzac Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Phyllis O. Bonanno Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Kenneth J. Dale Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Frederic A. Escherich Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Roger W. Gale Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Kathleen T. McGahran Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Craig R. Smith Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Mark E. Stoeckle Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 2 Ratification of Auditor Mgmt For For 98% Against 1% Abstain 1% For Pfizer Inc. PFE 4/24/2014 1 Elect Dennis A. Ausiello Mgmt For For For Pfizer Inc. PFE 4/24/2014 2 Elect W. Don Cornwell Mgmt For For For Pfizer Inc. PFE 4/24/2014 3 Elect Frances D. Fergusson Mgmt For For For Pfizer Inc. PFE 4/24/2014 4 Elect Helen H. Hobbs Mgmt For For For Pfizer Inc. PFE 4/24/2014 5 Elect Constance J. Horner Mgmt For For For Pfizer Inc. PFE 4/24/2014 6 Elect James M. Kilts Mgmt For For For Pfizer Inc. PFE 4/24/2014 7 Elect George A. Lorch Mgmt For For For Pfizer Inc. PFE 4/24/2014 8 Elect Shantanu Narayen Mgmt For For For Pfizer Inc. PFE 4/24/2014 9 Elect Suzanne Nora Johnson Mgmt For For For Pfizer Inc. PFE 4/24/2014 10 Elect Ian C. Read Mgmt For For For Pfizer Inc. PFE 4/24/2014 11 Elect Stephen W. Sanger Mgmt For For For Pfizer Inc. PFE 4/24/2014 12 Elect Marc Tessier-Lavigne Mgmt For For For Pfizer Inc. PFE 4/24/2014 13 Ratification of Auditor Mgmt For For For Pfizer Inc. PFE 4/24/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Pfizer Inc. PFE 4/24/2014 15 2014 Stock Plan Mgmt For For For Pfizer Inc. PFE 4/24/2014 16 ShrHldr Proposal Regarding Approval of Political Contributions Policy ShrHldr Against Against For Pfizer Inc. PFE 4/24/2014 17 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For Pfizer Inc. PFE 4/24/2014 18 ShrHldr Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Prudential Financial, Inc. PRU 5/13/2014 1 Elect Thomas J. Baltimore, Jr. Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 2 Elect Gordon M. Bethune Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 3 Elect Gilbert F. Casellas Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 4 Elect James G. Cullen Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 5 Elect Mark B. Grier Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 6 Elect Constance J. Horner Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 7 Elect Martina Hund-Mejean Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 8 Elect Karl J. Krapek Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 9 Elect Christine A. Poon Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 10 Elect Douglas A. Scovanner Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 11 Elect John R. Strangfeld Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 12 Elect James A. Unruh Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 13 Ratification of Auditor Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 14 Advisory Vote on Executive Compensation Mgmt For Against Against Prudential Financial, Inc. PRU 5/13/2014 15 ShrHldr Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Putnam High Income Securities Fund PCF 2/27/2014 1 Approval of New Mgmt Contract for Fund Mgmt For For 89% Against 7% Abstain 4% For QUALCOMM Incorporated QCOM 3/4/2014 1 Elect Barbara T. Alexander Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 2 Elect Donald G. Cruickshank Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 3 Elect Raymond V. Dittamore Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 4 Elect Susan Hockfield Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 5 Elect Thomas W. Horton Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 6 Elect Paul E. Jacobs Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 7 Elect Sherry Lansing Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 8 Elect Steven M. Mollenkopf Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 9 Elect Duane A. Nelles Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 10 Elect Clark T. Randt, Jr. Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 11 Elect Francisco Ros Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 12 Elect Jonathan J. Rubinstein Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 13 Elect Brent Scowcroft Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 14 Elect Marc I. Stern Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 15 Ratification of Auditor Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 16 Advisory Vote on Executive Compensation Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Reaves Utility Income Fund UTG 5/2/2014 Elect Mary K. Anstine Mgmt For For 98% Withhold 2% Against Reaves Utility Income Fund UTG 5/2/2014 Elect Michael F. Holland Mgmt For For 98% Withhold 2% Against RMR Real Estate Income Fund 76970B101 4/23/2014 1 Elect John L. Harrington Mgmt For For 95.25% Against 3.25% Abstain 1.5% Against Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 1 Elect Peter L.S. Currie Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 2 Elect Tony Isaac Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 3 Elect K.V. Kamath Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 4 Elect Maureen Kempston Darkes Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 5 Elect Paal Kibsgaard Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 6 Elect Nikolay Kudryavtsev Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 7 Elect Michael E. Marks Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 8 Elect Lubna Olayan Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 9 Elect Leo Rafael Reif Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 10 Elect Tore I. Sandvold Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 11 Elect Henri Seydoux Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 13 Approval of Financial Statements/Dividends Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 14 Appointment of Auditor Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 1 Elect Richard R. Devenuti Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 2 Elect Stefan K. Widensohler Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 3 Elect Wendy L. Yarno Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 4 Advisory Vote on Executive Compensation Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 5 Mgmt Incentive Compensation Plan Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 6 Repeal of Classified Board Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 7 Ratification of Auditor Mgmt For For For State Street Corporation STT 5/14/2014 1 Elect Jose E. Almeida Mgmt For For For State Street Corporation STT 5/14/2014 2 Elect Kennett F. Burnes Mgmt For For For State Street Corporation STT 5/14/2014 3 Elect Peter Coym Mgmt For For For State Street Corporation STT 5/14/2014 4 Elect Patrick de Saint-Aignan Mgmt For For For State Street Corporation STT 5/14/2014 5 Elect Amelia C. Fawcett Mgmt For For For State Street Corporation STT 5/14/2014 6 Elect Linda A. Hill Mgmt For For For State Street Corporation STT 5/14/2014 7 Elect Joseph L. Hooley Mgmt For For For State Street Corporation STT 5/14/2014 8 Elect Robert S. Kaplan Mgmt For For For State Street Corporation STT 5/14/2014 9 Elect Richard P. Sergel Mgmt For For For State Street Corporation STT 5/14/2014 10 Elect Ronald L. Skates Mgmt For For For State Street Corporation STT 5/14/2014 11 Elect Gregory L. Summe Mgmt For For For State Street Corporation STT 5/14/2014 12 Elect Thomas J. Wilson Mgmt For For For State Street Corporation STT 5/14/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Western Asset Emerging Markets Debt Fund Inc ESD 95766A101 4/25/2014 Elect Kenneth D. Fuller Mgmt For For 98% Withhold 2% For Western Asset Managed High Income Portfolio Inc. MHY 95766L107 6/27/2014 Elect Carol L. Colman Mgmt For For 98.5% Withhold 1.5% For Western Asset Managed High Income Portfolio Inc. MHY 95766L107 6/27/2014 Elect Leslie H. Gelb Mgmt For For 98.5% Withhold 1.5% For Western Asset Managed High Income Portfolio Inc. MHY 95766L107 6/27/2014 Elect Riordan Roett Mgmt For For 98.5% Withhold 1.5% For Western Asset Mortgage Defined Opportunity Fund Inc. IGI 95790A101 3/28/2014 Elect Leslie H. Gelb Mgmt For For 98% Withhold 2% For Western Asset Mortgage Defined Opportunity Fund Inc. IGI 95790A101 3/28/2014 Elect Kenneth D. Fuller Mgmt For For 98% Withhold 2% For Western Asset Mortgage Defined Opportunity Fund Inc. IGI 95790A101 3/28/2014 Elect William R. Hutchinson Mgmt For For 98% Withhold 2% For Western Asset Municipal High Income Fund Inc MHF 95766N103 2/28/2014 Elect William R. Hutchinson Mgmt For For 98% Withhold 2% For Western Asset Municipal High Income Fund Inc MHF 95766N103 2/28/2014 Elect Eileen A. Kamerick Mgmt For For 98% Withhold 2% For Western Asset Municipal High Income Fund Inc MHF 95766N103 2/28/2014 Elect Jeswald W. Salacuse Mgmt For For 98% Withhold 2% For Western Asset Municipal High Income Fund Inc MHF 95766N103 2/28/2014 Elect Kenneth D. Fuller Mgmt For For 98% Withhold 2% For Western Asset-Claymore Inflation-Linked Securities & Income Fu WIA 95766Q106 5/6/2014 Elect Ronald A. Nyberg Mgmt For For 95% Withhold 5% For Yahoo! Inc. YHOO 6/25/2014 1 Elect David Filo Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 2 Elect Susan M. James Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 3 Elect Max R. Levchin Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 4 Elect Marissa A. Mayer Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 5 Elect Thomas J. McInerney Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 6 Elect Charles R. Schwab Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 7 Elect H. Lee Scott, Jr. Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 8 Elect Jane E. Shaw Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 9 Elect Maynard G. Webb, Jr. Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 10 Advisory Vote on Executive Compensation Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 11 Amendment to the Stock Plan Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 12 Ratification of Auditor Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 13 Right to Call a Special Meeting Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 14 ShrHldr Proposal Regarding Formation of a Human Rights Committee ShrHldr Against Against For Yahoo! Inc. YHOO 6/25/2014 15 ShrHldr Proposal Regarding Lobbying Report ShrHldr Against Against For Yahoo! Inc. YHOO 6/25/2014 16 ShrHldr Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cornerstone Progressive Return Fund By (Signature and Title) /s/ Ralph W. Bradshaw Ralph W. Bradshaw, President and Chairman (Principal Executive Officer) Date August 11, 2014
